Exhibit 10.1
EXECUTION VERSION
$75,000,000 SENIOR SECURED CREDIT FACILITY


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 31, 2013,
among
PERFICIENT, INC.


as the Borrower,
THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,


as Guarantors,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,
and
SILICON VALLEY BANK,


as Administrative Agent, Lead Arranger, Book Manager, Issuing Lender and
Swingline Lender
 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
Section 1 DEFINITIONS
 
1.1
Defined Terms
1
1.2
Other Definitional Provisions
28
Section 2 AMOUNT AND TERMS OF COMMITMENTS
29
2.1
Revolving Commitments
29
2.2
Procedure for Revolving Loan Borrowing
29
2.3
Swingline Commitment
30
2.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans
30
2.5
Fees
32
2.6
Termination or Reduction of Revolving Commitments; Total L/C Commitments
32
2.7
Optional Loan Prepayments
33
2.8
Conversion and Continuation Options
33
2.9
Limitations on Eurodollar Tranches
34
2.10
Interest Rates and Payment Dates
34
2.11
Computation of Interest and Fees
35
2.12
Inability to Determine Interest Rate
35
2.13
Pro Rata Treatment and Payments
36
2.14
Illegality; Requirements of Law
39
2.15
Taxes
40
2.16
Indemnity
44
2.17
Change of Lending Office
45
2.18
Substitution of Lenders
45
2.19
Defaulting Lenders
46
2.20
Notes
49
2.21
Increase of Commitments
49
Section 3 LETTERS OF CREDIT
50
3.1
L/C Commitment
50
3.2
Procedure for Issuance of Letters of Credit
51
3.3
Fees and Other Charges
52
3.4
L/C Participations; Existing Letters of Credit
53
3.5
Reimbursement
53
3.6
Obligations Absolute
54
3.7
Letter of Credit Payments
55
3.8
Applications
55
3.9
Interim Interest
55
3.10
Cash Collateral
55
3.11
Additional Issuing Lenders
56
3.12
Resignation of the Issuing Lender
57

 
i

--------------------------------------------------------------------------------

Section 4 REPRESENTATIONS AND WARRANTIES
57
4.1
Financial Condition
57
4.2
No Change
58
4.3
Existence; Compliance with Law
58
4.4
Power, Authorization; Enforceable Obligations
58
4.5
No Legal Bar
59
4.6
Litigation
59
4.7
No Default
59
4.8
Ownership of Property; Liens; Investments
59
4.9
Intellectual Property
59
4.10
Taxes
59
4.11
Federal Regulations
60
4.12
Labor Matters
60
4.13
ERISA
60
4.14
Investment Company Act; Other Regulations
61
4.15
Subsidiaries
61
4.16
Use of Proceeds
61
4.17
Environmental Matters
62
4.18
Accuracy of Information, etc.
62
4.19
Security Documents
63
4.20
Solvency
63
4.21
Insurance
63
4.22
Regulation H
64
Section 5 CONDITIONS PRECEDENT
64
5.1
Conditions to Initial Extension of Credit
64
5.2
Conditions to Each Extension of Credit
67
Section 6 AFFIRMATIVE COVENANTS
67
6.1
Financial Statements
68
6.2
Certificates; Reports; Other Information
68
6.3
Payment of Obligations
69
6.4
Maintenance of Existence; Compliance
69
6.5
Maintenance of Property; Insurance
70
6.6
Inspection of Property; Books and Records; Discussions
70
6.7
Notices
70
6.8
Environmental Laws
71
6.9
Operating Accounts
71
6.10
Audits
72


 


ii

--------------------------------------------------------------------------------

6.11
Additional Collateral, etc.
72
6.12
Use of Proceeds
74
6.13
Further Assurances
74
Section 7 NEGATIVE COVENANTS
74
7.1
Financial Condition Covenants
74
7.2
Indebtedness
75
7.3
Liens
75
7.4
Fundamental Changes
77
7.5
Disposition of Property
77
7.6
Restricted Payments
78
7.7
Investments
79
7.8
ERISA
80
7.9
Optional Payments and Modifications of Certain Debt Instruments
80
7.10
Transactions with Affiliates
80
7.11
Sale Leaseback Transactions
80
7.12
Swap Agreements
80
7.13
Changes in Fiscal Periods
81
7.14
Negative Pledge Clauses
81
7.15
Clauses Restricting Subsidiary Distributions
81
7.16
Lines of Business
81
7.17
Amendments to Organizational Agreements and Material Contracts
81
7.18
Use of Proceeds
81
Section 8 EVENTS OF DEFAULT
82
8.1
Events of Default
82
8.2
Remedies Upon Event of Default
84
8.3
Application of Funds
85
Section 9 THE ADMINISTRATIVE AGENT
86
9.1
Appointment and Authority
86
9.2
Delegation of Duties
87
9.3
Exculpatory Provisions
87
9.4
Reliance by Administrative Agent
88
9.5
Notice of Default
89
9.6
Non-Reliance on Administrative Agent and Other Lenders
89
9.7
Indemnification
90
9.8
Agent in Its Individual Capacity
90
9.9
Successor Administrative Agent
91
9.10
Collateral and Guaranty Matters
92
9.11
Proofs of Claim
92

 
iii

--------------------------------------------------------------------------------

 
 
9.12
No Other Duties, Etc.
93
9.13
Survival
93
Section 10 MISCELLANEOUS
93
10.1
Amendments and Waivers
93
10.2
Notices
95
10.3
No Waiver; Cumulative Remedies
97
10.4
Survival of Representations and Warranties
98
10.5
Payment of Expenses and Taxes
98
10.6
Successors and Assigns; Participations and Assignments
100
10.7
Adjustments; Set-off
104
10.8
Payments Set Aside
105
10.9
Interest Rate Limitation
105
10.10
Counterparts; Electronic Execution of Assignments
106
10.11
Severability
106
10.12
Integration
106
10.13
GOVERNING LAW
106
10.14
Submission to Jurisdiction; Waivers
107
10.15
Acknowledgements
107
10.16
Releases of Guarantees and Liens
108
10.17
Treatment of Certain Information; Confidentiality
108
10.18
Automatic Debits
109
10.19
Judgment Currency
109
10.20
Patriot Act
110
10.21
Effect of Amendment and Restatement
110

 
iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
SCHEDULES

Schedule 1.1A: Commitments

Schedule 1.1B: Existing Letters of Credit

Schedule 4.4: Governmental Approvals, Consents, Authorizations, Filings and
Notices

Schedule 4.5: Requirements of Law

Schedule 4.15: Subsidiaries

Schedule 4.17: Environmental Matters

Schedule 4.19(a): Financing Statements and Other Filings

Schedule 7.2(d): Existing Indebtedness

Schedule 7.3(f): Existing Liens

EXHIBITS

Exhibit A: Form of Guarantee and Collateral Agreement

Exhibit B: Form of Compliance Certificate

Exhibit C: Form of Secretary's Certificate

Exhibit D: Reserved

Exhibit E: Form of Assignment and Assumption

Exhibit F-1 – F-4: Forms of U.S. Tax Compliance Certificate

Exhibit G: Form of Addendum

Exhibit H-1: Form of Revolving Loan Note

Exhibit H-2: Form of Swingline Loan Note

Exhibit I: Reserved

Exhibit J: Form of Collateral Information Certificate

Exhibit K: Form of Notice of Borrowing

Exhibit L: Form of Notice of Conversion/Continuation

 
SF1 1959950v.1


v

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), dated as
of July 31, 2013, is entered into by and among PERFICIENT, INC., a Delaware
corporation (the "Borrower"), the guarantors from time to time parties to this
Agreement (each a "Guarantor" and, collectively, the "Guarantors"), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (each a "Lender" and, collectively, the "Lenders"), SILICON
VALLEY BANK, as the Lead Arranger, Book Manager, Swingline Lender and Issuing
Lender ("SVB"), and SILICON VALLEY BANK, as administrative agent for the Lenders
(in such capacity, the "Administrative Agent").
WITNESSETH:
WHEREAS, Borrower, certain of the Lenders, certain of the Guarantors and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of May 23, 2011 (as amended from time to time, the "Original
Agreement"), and the parties hereto wish to amend and restate in its entirety
the Original Agreement.
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $75,000,000, plus any commitment increase as
provided for in Section 2.21, consisting of a revolving loan facility in an
aggregate principal amount of up to $75,000,000; a letter of credit sub-facility
in the amount of $5,000,000 (as a sublimit of the revolving loan facility) and a
swingline sub-facility in the aggregate availability amount of $10,000,000 (as a
sublimit of the revolving loan facility); and
WHEREAS, each Loan Party has secured all of its Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien on substantially all of its respective assets; and
WHEREAS, each of the Guarantors has guaranteed the Obligations of the Borrower
and to secure its respective Obligations in respect of such guarantee by
granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien on substantially all of its assets.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1
DEFINITIONS
1.1            Defined Terms.  As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.
 
"ABR":  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect for such day plus 0.50%.  Any
change in the ABR due to a change in the Prime Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate.

--------------------------------------------------------------------------------

"ABR Loans":  Loans, the rate of interest applicable to which is based upon the
ABR.
"Account Debtor":  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible).  Unless otherwise stated, the term "Account
Debtor," when used herein, shall mean an Account Debtor in respect of an Account
of any Group Member.
"Accounts":  all "accounts" (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term "Account," when used herein, shall
mean an Account of the Borrower.
"Addendum":  an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.
"Administrative Agent":  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
"Affected Lender":  as defined in Section 2.18.
"Affiliate":  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of determining the Affiliates of any Loan Party, "control"
of a Person means the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise.
"Agent Parties":  as defined in Section 10(d)(ii).
"Aggregate Exposure":  with respect to any Lender at any time, an amount equal
to the sum of (a) the amount of such Lender's Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender's Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment).
"Aggregate Exposure Percentage":  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender's Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
"Agreement":  as defined in the preamble hereto.
2

--------------------------------------------------------------------------------

"Applicable Margin":  the rate per annum set forth under the relevant column
heading below:
Consolidated Leverage Ratio
Eurodollar Loans
ABR Loans
< 1.00:1.00
2.00%
0%
≥ 1.00:1.00 but < 2.50:1.00
2.25%
.25%
> 2.50:1.00
2.50%
.50%



Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b), the Applicable
Margin shall be 2.00% for Eurodollar Loans and 0% for ABR Loans, (b) if Borrower
fails to deliver the financial statements required by Section 6.1 and the
related Compliance Certificate required by Section 6.2(b), by the respective
date required thereunder after the end of any related fiscal quarter, the
Applicable Margin shall be the rates corresponding to the Consolidated Leverage
Ratio as reflected in the most recent financial statements delivered to the
Administrative Agent pursuant to Section 6.1 until such financial statements and
Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by Borrower as
of any applicable date was inaccurate and (y) a proper calculation of the
Consolidated Leverage Ratio would have resulted in different pricing for any
period, then (i) if the proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
automatically and retroactively be obligated to pay to Administrative Agent, for
the benefit of the applicable Lenders, promptly on demand by Administrative
Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii) if the proper calculation of the
Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither Administrative Agent nor any Lender shall have any obligation to
repay any interest or fees to Borrower.
"Application":  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
"Approved Fund":  as defined in Section 10.6(b).
"Assignee Group":  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption":  an Assignment and Assumption, substantially in the
form of Exhibit E.
"Available Revolving Commitment":  at any time, an amount equal to (a) the
aggregate Total Revolving Commitments of all Lenders in effect at such time,
minus (b) the aggregate undrawn amount of all outstanding Letters of Credit at
such time, minus (c) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, minus
(d) the aggregate principal balance of any Revolving Loans outstanding at such
time; provided that for purposes of calculating any Lender's Revolving
Extensions of Credit for the purpose of determining such Lender's available
Revolving Commitment pursuant to Section 2.3(b), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.  At any time,
the aggregate amount of (i) undrawn amount of all outstanding Letters of Credit,
plus (ii) L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans, may not exceed $5,000,000.
3

--------------------------------------------------------------------------------

"Bankruptcy Code":  Title 11 of the United States Code entitled "Bankruptcy."
"Benefitted Lender":  as defined in Section 10.7(a).
"Board":  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
"Borrower":  as defined in the preamble hereto.
"Borrowing Date":  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
"Business":  as defined in Section 4.17(b).
"Business Day":  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
"Capital Lease Obligations":  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
"Capital Stock":  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
"Cash Collateralize":  to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of all the L/C Exposure or, if the Administrative Agent and the
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Lender; or (b) with respect to Obligations
in respect of any Specified Swap Agreements, the applicable Qualified
Counterparty, as Collateral for such Obligations, cash or Deposit Account
balances or, if such Qualified Counterparty shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to such Qualified Counterparty.  "Cash Collateral" shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
4

--------------------------------------------------------------------------------

"Cash Equivalents":  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A‑1 by S&P or P-1 by Moody's, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio assets of
at least $5,000,000,000.
"Cash Management Agreement": as defined in the definition of "Cash Management
Services".
"Cash Management Bank":  any Person that, (a) at the time it enters into a Cash
Management Agreement is a Lender or an Affiliate of a Lender, in its capacity as
a party to such Cash Management Agreement; or (b) or at the time it (or its
Affiliate) becomes a Lender hereunder, it provides cash management services to a
Loan Party.
"Cash Management Services":  cash management and other services provided to the
Loan Parties by a Cash Management Bank which may include merchant services,
direct deposit of payroll, business credit card, and check cashing services
identified in such Cash Management Bank's various cash management services or
other similar agreements (each, a "Cash Management Agreement").
"Certificated Securities":  as defined in Section 4.19(a).
5

--------------------------------------------------------------------------------

"Change of Control":  means any event, transaction, or occurrence as a result of
which (a) any "person" (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the "Exchange Act")),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower's then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period  or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.
"Closing Date":  July 31, 2013.
"Closing Pro Forma Balance Sheet":  a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower's and each of
its Subsidiary's operations for the 12-month period immediately preceding the
Closing Date, certified by a Responsible Officer and in a form acceptable to
Administrative Agent.
"Code":  the Internal Revenue Code of 1986, as amended from time to time.
"Collateral":  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
"Collateral Information Certificate":  the Collateral Information Certificate to
be executed and delivered by the Borrower and each other Loan Party pursuant to
Section 5.1, substantially in the form of Exhibit J.
"Collateral-Related Expenses":  all reasonable costs and expenses of the
Administrative Agent paid or incurred in connection with any sale, collection or
other realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.
"Commitment":  as to any Lender, its Revolving Commitment.
"Commitment Fee Rate":  thirty (30) basis points per annum.
"Commitment Increase Notice":  as defined in Section 2.21(a).
"Commodity Exchange Act":  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
6

--------------------------------------------------------------------------------

"Communications":  is defined in Section 10.2(d)(ii).
"Compliance Certificate":  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
"Connection Income Taxes":  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated Capital Expenditures":  for any period, with respect to the
Borrower, each Guarantor and their respective consolidated Subsidiaries, the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Lease Obligations
which is capitalized on the consolidated balance sheet of the Borrower, each
Guarantor and their respective consolidated Subsidiaries) by Borrower, each
Guarantor and their respective consolidated Subsidiaries during such period for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that, in conformity with GAAP, are included
in "additions to property, plant or equipment" or comparable items reflected in
the consolidated statement of cash flows of the Borrower, each Guarantor and
their respective consolidated Subsidiaries.
"Consolidated EBITDA":  with respect to the Borrower, each Guarantor and their
respective consolidated Subsidiaries for any period, (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income,
plus, to the extent deducted in determining Consolidated Net Income,
(ii) Consolidated Interest Expense (excluding consolidated interest income),
plus (iii) provisions for taxes based on income, plus (iv) total depreciation
expense, plus (v) total amortization expense, plus (vi) non-cash stock-based
compensation, plus (vii) transaction expenses in connection with Permitted
Acquisitions to the extent not capitalized not to exceed $5,000,000 per calendar
year and not to exceed $1,000,000 per transaction; plus (viii) other non‑cash
items reducing Consolidated Net Income agreed to by Administrative
Agent (excluding any such non‑cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), minus (b) the sum,
without duplication of the amounts for such period of (i) other non‑cash items
increasing Consolidated Net Income for such period agreed to by Administrative
Agent (excluding any such non‑cash item to the extent it represents the reversal
of an accrual or reserve for potential cash item in any prior period), plus
(ii) interest income.
"Consolidated Fixed Charge Coverage Ratio":  with respect to the Borrower, each
Guarantor and their respective consolidated Subsidiaries for any period, the
ratio of (a) Consolidated EBITDA for such period minus the portion of taxes
based on income actually paid in cash during those fiscal quarters in which the
determination date occurs minus Consolidated Capital Expenditures (excluding the
principal amount funded with the Loans or other Indebtedness incurred in
connection with such expenditures) to (b) Consolidated Fixed Charges for such
period.
"Consolidated Fixed Charges":  with respect to the Borrower, each Guarantor and
their respective consolidated Subsidiaries for any period ending on any
determination date (the "determination date"), the sum (without duplication) of
(a) Consolidated Interest Expense for such period, plus (b) scheduled payments
made during those fiscal quarters of the Borrower, each Guarantor and their
respective consolidated Subsidiaries ending during the fiscal year in which the
determination date occurs on account of principal of Indebtedness of the
Borrower, each Guarantor and their respective consolidated Subsidiaries, but
excluding any such payments to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 7.2 plus (c)
dividends permitted under Section 7.6(b)(iii).
7

--------------------------------------------------------------------------------

"Consolidated Interest Expense":  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower each
Guarantor and their respective consolidated Subsidiaries for such period with
respect to all outstanding Indebtedness of such Persons (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers' acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).
"Consolidated Leverage Ratio":  as at the last day of any period, the ratio of
(a) Consolidated Total Indebtedness on such day, to (b) Consolidated EBITDA for
such period;
"Consolidated Net Income":  for any period, the consolidated net income (or
loss) of the Borrower, each Guarantor and their respective consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from the calculation of "Consolidated Net
Income" (a) the income (or deficit) of any such Person accrued prior to the date
it becomes a Subsidiary of the Borrower or is merged into or consolidated with
the Borrower, any Guarantor or one of its respective Subsidiaries, (b) the
income (or deficit) of any such Person (other than a Subsidiary of the Borrower)
in which the Borrower, a Guarantor or one of their respective Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Borrower, such Guarantor or such Subsidiary in the form of
dividends or similar distributions in cash, and (c) the undistributed earnings
of any Subsidiary of the Borrower or any Guarantor to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
"Consolidated Total Indebtedness":  at any date, the aggregate principal amount
of all Indebtedness of the Borrower, each Guarantor and their respective
consolidated Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP, but excluding any liabilities referred to in clauses (f)
and (g) of the definition of "Indebtedness."
"Contractual Obligation":  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control Investment Affiliate":  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
 For purposes of this definition, "control" of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
8

--------------------------------------------------------------------------------

"Debtor Relief Laws": the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
"Default": any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
"Defaulting Lender": subject to Section 2.19(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.19(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swingline Lender and each Lender.
"Default Rate":  as defined in Section 2.10(c).
"Deposit Account":  any "deposit account" as defined in the UCC with such
additions to such term as may hereafter be made.
9

--------------------------------------------------------------------------------

"Deposit Account Control Agreement":  the Deposit Account Control Agreement,
among the Borrower, the Administrative Agent and a depository bank.
"Discharge of Obligations":  subject to Section 10.8, the satisfaction of the
Obligations by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan, all fees and all other
expenses or amounts payable under any Loan Document (other than inchoate
indemnification obligations and any other obligations which pursuant to the
terms of any Loan Document specifically survive repayment of the Loans for which
no claim has been made), and other Obligations under or in respect of Specified
Swap Agreements, to the extent (a) no default or termination event shall have
occurred and be continuing thereunder, (b) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), and (c) the
aggregate Commitments of the Lenders are terminated.
"Disposition":  (i) with respect to any property (including, without limitation,
Capital Stock of the Borrower, any Guarantor or any of their respective
Subsidiaries), any sale, lease, Sale Leaseback Transaction, assignment,
conveyance, transfer, encumbrance or other disposition thereof, and (ii) any
issuance of Capital Stock by a Subsidiary of the Borrower. For the avoidance of
doubt, any issuance of Capital Stock by the Borrower shall not be a Disposition.
The terms "Dispose" and "Disposed of" shall have correlative meanings.
"Dollars" and "$":  dollars in lawful currency of the United States.
"Domestic Subsidiary":  any Subsidiary of the Borrower or any Guarantor
organized under the laws of any jurisdiction within the United States.
"Eligible Assignee":  any commercial bank, insurance company, investment or
mutual fund or other entity that is an "accredited investor" (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses; provided that neither the Borrower nor any Affiliate of
the Borrower shall be an Eligible Assignee.
"Environmental Laws":  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
"ERISA":  the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
"ERISA Affiliate":  each business or entity which is, or within the last six
years was, a member of a "controlled group of corporations," under "common
control" or an "affiliated service group" with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under "common control" with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.
10

--------------------------------------------------------------------------------

"ERISA Event":  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event; (b)
the failure by any Loan Party or any ERISA Affiliate thereof to make any
required contribution to a Plan, or the failure to make by its due date a
required installment under Section 430 of the Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(c) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate thereof; (d) the occurrence of a non‑exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof is directly or indirectly liable in a material
amount; (e) a violation of the applicable requirements of Section 404 or 405 of
ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary or disqualified person for which any Loan Party or any ERISA Affiliate
thereof is directly or indirectly liable in a material amount; (f) the
occurrence of an act or omission which could give rise to the imposition on any
Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Sections 409, 502(c), (i) or
(1) or 4071 of ERISA; (g) the assertion of a material claim (other than routine
claims for benefits) against any Plan or the assets thereof, or against any Loan
Party or any Subsidiary thereof in connection with any such plan; (h) receipt
from the IRS of notice of the failure of any Qualified Plan to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Qualified Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; (i) the imposition of any lien (or the fulfillment
of the conditions for the imposition of any lien) on any of the rights,
properties or assets of any Loan Party or any ERISA Affiliate thereof, in either
case pursuant to Title I or IV, including Section 302(f) or 303(k) of ERISA or
to Section 401(a)(29) or 430(k) of the Code; (j) the establishment or amendment
by any Loan Party or any Subsidiary thereof of any "welfare plan," as such term
is defined in Section 3(1) of ERISA, that provides post-employment welfare
benefits in a manner that would increase the liability of any Loan Party; (k) a
withdrawal by any Loan Party or any ERISA Affiliate thereof from a Pension Plan
or the termination of any Pension Plan resulting in liability under
Sections 4063 or 4064 of ERISA; (l) the withdrawal of any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or, to the knowledge of an Loan Party, any ERISA
Affiliate thereof of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA;  (m) the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; or
(n) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the Code with
respect to any Pension Plan.
 "ERISA Funding Rules":  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of
11

--------------------------------------------------------------------------------

 the Pension Protection Act of 2006, and thereafter, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.
"Eurocurrency Reserve Requirements":  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
"Eurodollar Base Rate":  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the British Bankers' Association LIBOR Rate
or the successor thereto if the British Bankers' Association is no longer making
a LIBOR rate available ("LIBOR") for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other
commercially available service selected by the Administrative Agent which
provides quotations of LIBOR).  In the event that the Administrative Agent
determines that LIBOR is not available, the "Eurodollar Base Rate" shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period, as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period.
"Eurodollar Loans":  Loans the rate of interest applicable to which is based
upon the definition of "Eurodollar Base Rate".
"Eurodollar Rate":  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 – Eurocurrency Reserve Requirements
The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements.
"Eurodollar Tranche":  the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
12

--------------------------------------------------------------------------------

"Event of Default":  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
"Exchange Act":  the Securities Exchange Act of 1934.
"Excluded Foreign Subsidiary":  (a) any Foreign Subsidiary in respect of which
either (i) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Borrower, result in material adverse
tax consequences to the Borrower or any Guarantor or (b) any Subsidiary of a
Foreign Subsidiary described in clause (a).  The Excluded Foreign Subsidiaries
existing as of the Closing Date are as set forth on Schedule 4.15.
"Excluded Swap Obligation":  means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor or, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of the Guarantor's failure for any reason not to constitute
an "eligible contract participant" as defined in the Commodity Exchange Act at
the time of the guarantee of such Guarantor becomes effective with respect to
such related Swap Obligation.
"Excluded Taxes":  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal  withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient's failure to comply with Section 2.15(f); and (d)
any U.S. federal withholding Taxes imposed under FATCA.
"Existing Letters of Credit":  the letters of credit described on Schedule 1.1B.
"Facility":  each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility), and (b) the Revolving Facility.
"FASB ASC":  the Accounting Standards certification of the Financial Accounting
Standards Board.
"FATCA":  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
13

--------------------------------------------------------------------------------

"Federal Funds Effective Rate":  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
"Fee Letter":  the letter agreement dated July 8, 2013, between the Borrower and
the Administrative Agent.
"Foreign Currency":  lawful money of a country other than the United States.
"Foreign Lender":  (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
"Foreign Subsidiary":  any Subsidiary of the Borrower or a Guarantor that is not
a Domestic Subsidiary.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender's L/C Percentage of the
outstanding L/C Exposure other than L/C Exposure as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender's Revolving Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders.
"Fund": any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
"Funding Office":  the Revolving Loan Funding Office.
"FX Forward Contract": any foreign exchange contract with a Lender under which
the Borrower commits to purchase from or sell to a Lender a specific amount of
Foreign Currency on a specified date.
"GAAP":  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.  In the event that any
"Accounting Change" (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired
14

--------------------------------------------------------------------------------

result that the criteria for evaluating the Borrower's financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
 "Accounting Changes" refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.
"Governmental Approval":  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
"Governmental Authority":  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
"Group Members":  the collective reference to the Borrower, Guarantors and their
respective Subsidiaries.
"Guarantee and Collateral Agreement":  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower, each Guarantor and each Subsidiary
Guarantor, substantially in the form of Exhibit A.
"Guarantee Obligation":  as to any Person (the "guaranteeing person"), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
"primary obligations") of any other third Person (the "primary obligor") in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable
15

--------------------------------------------------------------------------------

 are not stated or determinable, in which case the amount of such Guarantee
Obligation shall be such guaranteeing person's maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.
"Guarantors":  a collective reference to the Guarantors and the Subsidiary
Guarantors.
"Indebtedness":  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
earn-outs payable in connection with a Permitted Acquisition or trade payables
incurred in the ordinary course of such Person's business and not past due more
than 60 days after such earn-out or trade payable is due (unless being contested
in good faith by appropriate proceedings)), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses (a)
through (f) above, (h) all obligations of the kind referred to in clauses (a)
through (g) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(i) the net obligations of such Person in respect of Swap Agreements.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  The amount of any net obligation under any Swap Agreement on any date
shall be deemed to be the Swap Termination Value thereof as of such date.
"Indemnified Taxes":  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
"Indemnitee":  is defined in Section 10.5(b).
"Insolvency":  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
"Insolvency Proceeding" is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person's creditors generally or any substantial portion of
such Person's creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.
16

--------------------------------------------------------------------------------

"Insolvent":  pertaining to a condition of Insolvency.
"Intangible Assets":  assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
"Intellectual Property":  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
"Interest Payment Date":  (a) as to any ABR Loan, the first Business Day of each
calendar month to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last Business Day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, (or, if such date is not a
Business Day, the Business Day next succeeding such date) after the first day of
such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan, the date
of any repayment or prepayment made in respect thereof.
"Interest Period":  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than
10:00 A.M., Pacific time, on the date that is three (3) Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:
(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)            the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date;
(iii)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
17

--------------------------------------------------------------------------------

(iv)            the Borrower shall select Interest Periods so as not to require
a payment or prepayment of any Eurodollar Loan during an Interest Period for
such Loan.
"Interest Rate Agreement":  any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Borrower's and its
Subsidiaries' operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
"Inventory":  all "inventory," as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party's business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
"Investments":  as defined in Section 7.7.
"IRS":  the Internal Revenue Service, or any successor thereto.
"ISP":  with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
"Issuing Lender":  as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
"Issuing Lender" shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
"Issuing Lender Fees":  as defined in Section 3.3(a).
"Judgment Currency":  as defined in Section 10.19.
"L/C Advance":  each L/C Lender's funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
"L/C Commitment":  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders' obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading "L/C Commitment" opposite such L/C Lender's name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender
18

--------------------------------------------------------------------------------

 becomes a party hereto, as the same may be changed from time to time pursuant
to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.
"L/C Disbursements":  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
"L/C Exposure":  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
"L/C Facility":  the L/C Commitments and the extensions of credit made
thereunder.
"L/C Fee Payment Date":  as defined in Section 3.3(a).
"L/C Lender":  a Lender with an L/C Commitment.
"L/C Percentage":  as to any L/C Lender at any time, the percentage of the total
L/C Commitments represented by such L/C Lender's L/C Commitment, as such
percentage may be adjusted as provided in Section 2.16.
"L/C-Related Documents":  collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender's standard
form documents for letter of credit issuances.
"Lenders":  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Issuing Lender.
"Letter of Credit":  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
"Letter of Credit Fees":  as defined in Section 3.3(a).
"Letter of Credit Fronting Fees":  as defined in Section 3.3(a).
"Letter of Credit Availability Period":  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
"Letter of Credit Maturity Date":  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
"LIBOR":  as defined in the definition of "Eurodollar Base Rate".
19

--------------------------------------------------------------------------------

"Lien":  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
"Loan":  any loan made or maintained by any Lender pursuant to this Agreement.
"Loan Documents":  this Agreement, the Security Documents, the Notes, the Fee
Letter,  the Solvency Certificate, the Collateral Information Certificate, the
Post-Closing Letter, each L/C-Related Document, each Compliance Certificate,
each Borrowing Base Certificate, each Notice of Borrowing, each Notice of
Conversion/Continuation, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.
"Loan Parties":  each Group Member that is a party to a Loan Document.
"Material Adverse Effect":  (a) a material adverse change in, or a material
adverse effect on, the results of operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) of the
Borrower and its subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Borrower or any Guarantor to perform its
respective obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document to
which it is a party.
"Materials of Environmental Concern":  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
"Minority Lender":  as defined in Section 10.1(b).
"Moody's":  Moody's Investors Service, Inc.
"Mortgaged Properties":  the real properties as to which, pursuant to
Section 6.11(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.
"Mortgages":  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
20

--------------------------------------------------------------------------------

"Multiemployer Plan":  a "multiemployer plan" (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.
"New Lender":  as defined in Section 2.19(c).
"New Lender Agreement":  as defined in Section 2.19(c).
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Note":  a Revolving Loan Note or a Swingline Loan Note.
"Notice of Borrowing":  means a notice substantially in the form of Exhibit K.
"Notice of Conversion/Continuation":  means a notice substantially in the form
of Exhibit L.
"Obligations":  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, the Issuing Lender, any other Lender and any Qualified
Counterparty party to a Specified Swap Agreement, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Cash Management Agreements, FX Forward Contracts,
the Letters of Credit, any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, payment obligations, fees,
indemnities, costs, expenses (including all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent, the Issuing
Lender, any other Lender, and any Qualified Counterparty party to a Specified
Swap Agreement that are required to be paid by any Loan Party pursuant any Loan
Document) or otherwise.  For the avoidance of doubt, the Obligations shall not
include (i) Excluded Swap Obligations or (ii) any obligations arising under any
warrants or other equity instruments issued by any Loan Party to any Lender.
"Other Connection Taxes":  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes":  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other
21

--------------------------------------------------------------------------------

Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
"Participant":  as defined in Section 10.6(c).
"Participant Register":  as defined in Section 10.6(d).
"Patriot Act":  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
"PBGC":  the Pension Benefit Guaranty Corporation, or any successor thereto.
"Pension Plan":  an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
"contributing sponsor" as defined in Section 4001(a)(13) of ERISA.
"Perficient China": is Perficient China, Ltd., an entity organized under the
laws of China.
"Permitted Acquisition":  as defined in Section 7.4(a).
"Person":  any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
"Platform":  is defined in Section 10.2(d)(i).
"Post-Closing Letter": is that certain Post-Closing Letter Agreement between
Borrower and Administrative Agent dated as of the date hereof.
"Prime Rate":  the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the "prime rate" then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the "Prime Rate" shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
"Projections":  as defined in Section 6.2(c).
"Properties":  as defined in Section 4.17(a).
"Qualified Counterparty":  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
22

--------------------------------------------------------------------------------

"Qualified Plan":  an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was at any time maintained
or sponsored by any Loan Party or any ERISA Affiliate thereof or to which any
Loan Party or any ERISA Affiliate thereof has ever made, or was ever obligated
to make, contributions, and (b) that is intended to be tax qualified under
Section 401(a) of the Code.
"Recipient":  the Administrative Agent or a Lender, as applicable.
"Recovery Event":  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
"Refunded Swingline Loans":  as defined in Section 2.4(b).
"Register":  is defined in Section 10.6(c).
"Regulation U":  Regulation U of the Board as in effect from time to time.
"Related Parties":  with respect to any Person, such Person's Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person's Affiliates.
"Removal Effective Date":  as defined in Section 9.9(c).
"Reorganization":  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
"Replacement Lender":  as defined in Section 2.18.
"Required Lenders":  at any time, the holders of more than 66.66% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that the Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.  So long as there are fewer than three (3) Revolving Lenders,
considering any Revolving Lender and its Affiliates as a single Revolving
Lender, "Required Lenders" shall mean all Revolving Lenders (other than a
Defaulting Lender).
"Requirement of Law":  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
"Responsible Officer":  the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, treasurer, controller or comptroller of the Borrower.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate,
23

--------------------------------------------------------------------------------

partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
"Restricted Payments":  as defined in Section 7.6.
"Revolving Commitment":  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading "Revolving Commitment" opposite such Lender's name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).
"Revolving Commitment Period":  the period from and including the Closing Date
to the Revolving Termination Date.
"Revolving Extensions of Credit":  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender's L/C Percentage of
the aggregate undrawn amount of all outstanding Letters of Credit (including the
Existing Letters of Credit) at such time and (c) such Lender's L/C Percentage of
the aggregate amount of all L/C Disbursements that have not yet been reimbursed
or converted into Revolving Loans at such time, plus (d) such Lender's Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
"Revolving Facility":  the Revolving Commitments and the extensions of credit
made thereunder.
"Revolving Lender":  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
"Revolving Loan Conversion":  as defined in Section 3.5(b).
"Revolving Loan Funding Office":  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
"Revolving Loan Note":  a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
"Revolving Loan Register":  as defined in Section 10.6(b)(v).
"Revolving Loans":  as defined in Section 2.1(a).
"Revolving Percentage":  as to any Revolving Lender at any time, the percentage
which such Lender's Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender's Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
24

--------------------------------------------------------------------------------

designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
"Revolving Termination Date":  July 31, 2017.
"S&P":  Standard & Poor's Ratings Services.
"Sale Leaseback Transaction":  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
"SEC":  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
"Secured Parties":  the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender, any
Swingline Lender in its capacity as Swingline Lender and any Lender in its
respective capacities as a Cash Management Bank and issuer of F/X Forward
Contracts, as applicable), and any Qualified Counterparties.
"Securities Account":  any "securities account" as defined in the UCC with such
additions to such term as may hereafter be made.
"Securities Account Control Agreement":  any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted "control" (for purposes of the UCC) over such Securities Account.
"Securities Act":  the Securities Act of 1933, as amended from time to time and
any successor statute.
"Security Documents":  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Deposit Account Control Agreements, the Securities
Account Control Agreement, all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the Obligations of any Loan Party under any Loan Document and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.
"Settlement Date":  as defined in Section 2.1(c).
"Solvent":  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the "fair value" of the assets of such Person
will, as of such date, exceed the amount of all "liabilities of such Person,
contingent or otherwise," as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the "present fair saleable value" of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing
25

--------------------------------------------------------------------------------

determinations of the insolvency of debtors, (c) such Person will not have, as
of such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) "debt" means liability on a "claim," and
(ii) "claim" means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
"Specified Swap Agreement":  any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) to the
extent permitted under Section 7.12.
"Specified Threshold":  an amount equal to the lesser of (i) $1,000,000 or (ii)
one percent (1%) of the total assets of Borrower and its Subsidiaries determined
in accordance with GAAP.
"Subordinated Indebtedness":  means any Indebtedness of any Credit Party
subordinated to the Obligations on terms and conditions reasonably acceptable to
Administrative Agent.
"Subsidiary":  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
"Subsidiary" or to "Subsidiaries" in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower or any Guarantor.
"Subsidiary Guarantor":  each Subsidiary of the Borrower or Guarantor other than
any Excluded Foreign Subsidiary.
"SVB":  as defined in the preamble hereto.
"Swap Agreement":  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a "Swap Agreement."
"Swap Obligation":  with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of
26

--------------------------------------------------------------------------------

section 1a(47) of the Commodity Exchange Act.
"Swap Termination Value": in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).
"Swingline Commitment":  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
"Swingline Lender":  SVB, in its capacity as the lender of Swingline Loans.
"Swingline Loan Note":  a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
"Swingline Loans":  as defined in Section 2.3.
"Swingline Participation Amount":  as defined in Section 2.4(c).
"Synthetic Lease Obligation":  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
"Taxes":  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Total Credit Exposure":  is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit of such Lender at such time.
"Total L/C Commitments":  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.6 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$5,000,000.
"Total Revolving Commitments":  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The original amount of the Total
Revolving Commitments is $75,000,000.  The L/C Commitments and the Swingline
Commitment are each sublimits of the Total Revolving Commitments.
"Total Revolving Extensions of Credit":  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.
27

--------------------------------------------------------------------------------

"Trade Date": is defined in Section 10.6(b)(i)(B).
"Transferee":  any Eligible Assignee or Participant.
"Type":  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
"Uniform Commercial Code" or "UCC":  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.
"United States" and "U.S.":  the United States of America.
"USCRO":  the US Copyright Office.
"USPTO":  the US Patent and Trademark Office.
"U.S. Person":  any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate":  as defined in Section 2.15(f).
"Wholly Owned Subsidiary":  as to any Person, any other Person all of the
Capital Stock of which (other than directors' qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
"Wholly Owned Subsidiary Guarantor":  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower or a Guarantor.
"Withholding Agent":  as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.
1.2            Other Definitional Provisions.
 
(a)            Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)            As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words "include,"
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation," (iii) the word "incur" shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
"incurred" and "incurrence" shall have correlative meanings), (iv) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or
28

--------------------------------------------------------------------------------

Contractual Obligations as amended, supplemented, restated, amended and restated
or otherwise modified from time to time.  Notwithstanding the foregoing
clause (i), for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of any
Group Member shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
 
(c)            The words "hereof," "herein" and "hereunder" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  The word
"will" shall be construed to have the same meaning and effect as the word
"shall."  Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person's successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
 
(d)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.
 
SECTION 2
AMOUNT AND TERMS OF COMMITMENTS
2.1            Revolving Commitments.
 
(a)            Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a "Revolving Loan" and,
collectively, the "Revolving Loans") to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate outstanding amount of Revolving Loans, Swingline Loans, the aggregate
undrawn amount of all outstanding Letters of Credit and the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans, incurred on behalf of the Borrower and owing to such Lender,
does not exceed the amount of such Lender's Revolving Commitment.  Such
aggregate Obligations shall not exceed the Total Revolving Commitments at such
time and any excess shall be repaid upon demand.  During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.8.
 
(b)            The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
2.2            Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day;
 
29

--------------------------------------------------------------------------------

 provided that the Borrower shall give the Administrative Agent an irrevocable
Notice of Borrowing (which must be received by the Administrative Agent prior to
10:00 A.M., Pacific time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans (in each case, with
originals to follow within 30 days)) (provided that any such Notice of Borrowing
of ABR Loans under the Revolving Facility to finance payments under
Section 3.5(a) may be given not later than 10:00 A.M., Pacific time, on the date
of the proposed borrowing), in each such case specifying (i) the amount and Type
of Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed.  Each borrowing under the Revolving Commitments shall be in an amount
equal to in the case of ABR Loans, $1,000,000 or a whole multiple of $500,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount.  Upon receipt of any such Notice of
Borrowing from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof.  Each Revolving Lender will make the amount of its
pro rata share of each such borrowing available to the Administrative Agent for
the account of the Borrower at the Revolving Loan Funding Office prior to
12:00 P.M., Pacific time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting
such account as is designated in writing to the Administrative Agent by the
Borrower with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.
 
2.3            Swingline Commitment.  Subject to the terms and conditions
hereof, the Swingline Lender agrees to make available a portion of the credit
accommodations otherwise available to the Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (each a "Swingline Loan" and, collectively, the "Swingline
Loans") to the Borrower; provided that (a) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (b) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero, and (c) the Borrower shall not use the
proceeds of any Swingline Loan to refinance any then outstanding Swingline Loan.
 During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.  Swingline Loans shall be ABR Loans only and shall
be made only in Dollars.  To the extent not otherwise required by the terms
hereof to be repaid prior thereto, the Borrower shall repay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the Revolving
Termination Date.
 
2.4            Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a)            Whenever the Borrower desires that the Swingline Lender make
Swingline Loans the Borrower shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 12:00 P.M., Pacific time, on the proposed Borrowing Date)
confirmed promptly in writing by a Notice of
30

--------------------------------------------------------------------------------

Borrowing, specifying (i) the amount to be borrowed, (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period), and (iii) instructions for the remittance of the proceeds of such Loan.
 Each borrowing under the Swingline Commitment shall be in an amount equal to
$100,000 or a whole multiple of $100,000 in excess thereof.  Promptly
thereafter, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Borrower an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower.  Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.4(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.
 
(b)            The Swingline Lender, at any time and from time to time in its
sole and absolute discretion, may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day's telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender's Revolving Percentage of the aggregate
amount of such Swingline Loan (each a "Refunded Swingline Loan") outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one Business Day after the date of such
notice.  The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower's accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.
 
(c)            If prior to the time that the Borrower has repaid the Swingline
Loans pursuant to Section 2.4(a) or a Revolving Loan has been made pursuant to
Section 2.4(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.4(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.4(b) or on the
date requested by the Swingline Lender (with at least one Business Day's notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the "Swingline Participation Amount") equal to (i) such Revolving
Lender's Revolving Percentage times (ii) the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.
 
(d)            Whenever, at any time after the Swingline Lender has received
from any Revolving Lender such Lender's Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest
31

--------------------------------------------------------------------------------

payments, to reflect the period of time during which such Lender's participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender's pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided that in the event that such payment received by the
Swingline Lender is required to be returned, such Revolving Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
 
(e)            Each Revolving Lender's obligation to make the Loans referred to
in Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
(f)            The Swingline Lender may resign at any time by giving 30 days'
prior notice to the Administrative Agent, the Lenders and the Borrower.  After
the resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.
 
2.5            Fees.
 
(a)            Fee Letter.  Borrower agrees to pay to the Administrative Agent
the fees as set forth in the Fee Letter.
 
(b)            Commitment Fee.  Borrower agrees to pay to Administrative Agent
for the benefit of Lenders, commencing on the Closing Date, a commitment fee in
an amount equal to the Commitment Fee Rate per annum payable on the actual daily
unused portion of the Revolving Facility.  Such fee shall be paid quarterly in
arrears, commencing on the first quarterly payment date to occur after the
Closing Date.
 
(c)            Fees Nonrefundable.  All fees payable under this Section 2.5
shall be fully earned on the date paid and nonrefundable.
 
2.6            Termination or Reduction of Revolving Commitments; Total L/C
Commitments.
 
(a)            Termination or Reduction of Total Revolving Commitments.  The
Borrower shall have the right, upon not less than three Business Days' written
notice delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or from time to time to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction of the Total
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans to be made on the
effective
32

--------------------------------------------------------------------------------

date thereof the amount of the Total Revolving Extensions of Credit then
outstanding would exceed the Total Revolving Commitments then in effect.  Any
such reduction shall be in an amount equal to $5,000,000, or a whole multiple in
excess thereof, and shall reduce permanently the Total Revolving Commitments
then in effect; provided that, if in connection with any such reduction or
termination of the Total Revolving Commitments a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.16.  Any
reduction of the Total Revolving Commitments shall be applied to the Revolving
Commitments of each Lender according to its respective Revolving Percentage.
 All fees accrued until the effective date of any termination of the Total
Revolving Commitments shall be paid on the effective date of such termination.
 
(b)            Termination or Reduction of Total L/C Commitments.  The Borrower
shall have the right, upon not less than three Business Days' written notice
delivered to the Administrative Agent, to terminate the Total L/C Commitments
available to the Borrower or, from time to time, to reduce the amount of the
Total L/C Commitments available to the Borrower; provided that, in any such
case, no such termination or reduction of the Total L/C Commitments shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced).  Any such reduction shall be in an
amount equal to $100,000, or a whole multiple in excess thereof, and shall
reduce permanently the Total L/C Commitments then in effect.  Any reduction of
the Total L/C Commitments shall be applied to the L/C Commitments of each Lender
according to its respective L/C Percentage.  All fees accrued until the
effective date of any termination of the Total L/C Commitments shall be paid on
the effective date of such termination
 
2.7            Optional Loan Prepayments.  The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
10:00 A.M., Pacific time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.16;
provided further that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing, such notice of
prepayment may be revoked if the financing is not consummated.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Loans that are ABR Loans and Swingline Loans)
accrued interest to such date on the amount prepaid.  Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.  Partial prepayments of Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.
 
2.8            Conversion and Continuation Options.
 
(a)            The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than
10:00 A.M., Pacific time, on the Business
33

--------------------------------------------------------------------------------

Day preceding the proposed conversion date; provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than
10:00 A.M., Pacific time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing.  Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
(b)            Subject to Section 2.17, any Eurodollar Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving irrevocable notice in a Notice of
Conversion/Continuation to the Administrative Agent by no later than 10:00 A.M.,
Pacific time, on the date occurring three Business Days preceding the proposed
continuation date and otherwise in accordance with the applicable provisions of
the term "Interest Period" set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing; provided further that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.9            Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof, and (b) no more than seven Eurodollar Tranches shall be
outstanding at any one time.
 
2.10            Interest Rates and Payment Dates.
 
(a)            Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.
 
(b)            Each ABR Loan (including any Swingline Loan) shall bear interest
at a rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.
 
(c)            (i) If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), all outstanding Loans shall bear interest at a rate per annum equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2.00% (the "Default Rate"), and (ii) if all or a
portion of any interest payable on any Loan or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then
34

--------------------------------------------------------------------------------

applicable to ABR Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non‑payment until such amount is paid in full
(as well after as before judgment).
 
(d)            Interest on the outstanding principal amount of each Loan shall
be payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.10(c) shall be payable from time to time on
demand.
 
2.11            Computation of Interest and Fees.
 
(a)            Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
 
(b)            Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).
 
2.12            Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter.  Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes.  Thereafter, (x) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the Revolving
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the Revolving Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans.  Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.
35

--------------------------------------------------------------------------------

 
2.13            Pro Rata Treatment and Payments.
 
(a)            Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
 
(b)            Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders.
 
(c)            All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Any payment received by the Administrative
Agent after 10:00 A.M., Pacific time shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day.  If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day.  In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
 
(d)            Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent on such date
in accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender's Loan included in such borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
36

--------------------------------------------------------------------------------

 
(e)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.  Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.
 
(f)            If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(g)            The obligations of the Lenders hereunder to (i) make Revolving
Loans, (ii) to fund its participations in L/C Disbursements in accordance with
its respective L/C Percentage, (iii) to fund its respective Swingline
Participation Amount of any Swingline Loan, and (iv) to make payments pursuant
to Section 9.7, as applicable, are several and not joint.  The failure of any
Lender to make any such Loan, to fund any such participation or to make any such
payment under Section 9.7 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 9.7.
 
(h)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(i)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
37

--------------------------------------------------------------------------------

 
(j)            If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it or its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Revolving Percentage or L/C Percentage, as
applicable, of such payment on account of the Loans or participations obtained
by all of the Lenders, such Lender shall forthwith advise the Administrative
Agent of the receipt of such payment, and within five Business Days of such
receipt purchase (for cash at face value) from the other Revolving Lenders or
L/C Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Revolving Loans made by them and/or participations in
the L/C Exposure held by them, as applicable, or make such other adjustments as
shall be equitable, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of the other Lenders in accordance
with their respective Revolving Percentages or L/C Percentages, as applicable;
provided, however, that if all or any portion of such excess payment is
thereafter recovered by or on behalf of the Borrower from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.13(j) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.  No
documentation other than notices and the like referred to in this Section
2.13(j) shall be required to implement the terms of this Section 2.13(j).  The
Administrative Agent shall keep records (which shall be conclusive and binding
in the absence of manifest error) of participations purchased pursuant to this
Section 2.13(j) and shall in each case notify the Revolving Lenders or the L/C
Lenders, as applicable, following any such purchase.  The provisions of this
Section 2.13(j) shall not be construed to apply to (i) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (ii) the application of Cash Collateral provided for in
Section 3.10, or (iii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
sub-participations in any L/C Exposure to any assignee or participant, other
than an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).  The Borrower consents on behalf of
itself and each other Loan Party to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
(k)            Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower's request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.
38

--------------------------------------------------------------------------------

 
2.14            Illegality; Requirements of Law.
 
(a)            Illegality.  If any Lender determines that any Requirement of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
(b)            Requirements of Law.  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)            shall subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (c) through (e) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
 
(ii)            shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar
Rate); or
 
(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount
39

--------------------------------------------------------------------------------

receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
(c)            If any Lender determines that any change in any Requirement of
Law affecting such Lender or any lending office of such Lender or such Lender's
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender's capital or
on the capital of such Lender's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender's holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender's or Issuing
Lender's holding company for any such reduction suffered.
 
(d)            For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives in connection therewith are deemed to have gone into effect and been
adopted after the date of this Agreement, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a  change in any Requirement of
Law, regardless of the date enacted, adopted or issued.
 
(e)            A certificate as to any additional amounts payable pursuant to
paragraphs (b), (c), or (d) of this Section submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error.  The Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.  Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender's right to demand such
compensation.  Notwithstanding anything to the contrary in this Section 2.14,
the Borrower shall not be required to compensate a Lender pursuant to this
Section 2.14 for any amounts incurred more than six months prior to the date
that such Lender notifies the Borrower of such Lender's intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
arising pursuant to this Section 2.14 shall survive the Discharge of Obligations
and the resignation of the Administrative Agent.
 
2.15            Taxes.  For purposes of this Section 2.15, the term 'Lender"
includes the Issuing Lender and the term "applicable law" includes FATCA.
 
(a)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.15.
40

--------------------------------------------------------------------------------

  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
(b)            Payment of Other Taxes.  The Borrower shall, and shall cause each
other Loan Party to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes applicable to such Loan
Party.
 
(c)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.15, the Borrower shall, or shall cause such other Loan Party to, deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(d)            Indemnification by Loan Parties.  The Borrower shall, and shall
cause each other Loan Party to, jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (including any
recording and filing fees with respect thereto or resulting therefrom and any
liabilities with respect to, or resulting from, any delay in paying such
Indemnified Taxes), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  If any Loan Party fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such Loan
Party shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
 
(e)            Indemnification by Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 10.6 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid
41

--------------------------------------------------------------------------------

by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)            Status of Lenders.
 
(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender's reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the "interest" article
42

--------------------------------------------------------------------------------

of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;
 
(2)         executed originals of IRS Form W-8ECI;
 
(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a "bank" within the meaning of Section
881(c)(3)(A) of the Code, a "10 percent shareholder" of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a "controlled foreign
corporation" described in Section 881(c)(3)(C) of the Code (a "U.S. Tax
Compliance Certificate") and (y) executed originals of IRS Form W-8BEN; or
 
(4)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
 
(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
43

--------------------------------------------------------------------------------

 
(iii)            Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.  Each
Foreign Lender shall promptly notify the Borrower at any time it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
 
(g)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.15
(including by the payment of additional amounts pursuant to this Section 2.15),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(h)            Survival.  Each party's obligations under this Section 2.15 shall
survive the resignation or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, and the Discharge of
Obligations.
 
2.16            Indemnity.  The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) a default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) a default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, or (c) for
any reason, the making of a prepayment of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto.  Such losses and
expenses shall be equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, reduced,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, reduce, convert or continue to the last day of such
Interest Period (or, in the case of a
44

--------------------------------------------------------------------------------

failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any), over (ii) the amount
of interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market.  A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error.  This covenant
shall survive the Discharge of Obligations.
 
2.17            Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.14(b),
Section 2.14(c), Section 2.15(a) or Section 2.15(d) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, in each case, with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal, regulatory or other disadvantage; provided further that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.14(b),
Section 2.14(c), Section 2.15(a) or Section 2.15(d).  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment made at the request of the Borrower.
 
2.18            Substitution of Lenders.  Upon the receipt by the Borrower of
any of the following (or in the case of clause (a) below, if the Borrower is
required to pay any such amount), with respect to any Lender (any such Lender
described in clauses (a) through (c) below being referred to as an "Affected
Lender" hereunder):
 
(a)            a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.15 or of increased costs pursuant to Section
2.14 (and, in any such case, such Lender has declined or is unable to designate
a different lending office in accordance with Section 2.17 or is a Minority
Lender);
 
(b)            a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
 
(c)            notice from the Administrative Agent that a Lender is a
Defaulting Lender;
 
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender's Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender's Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a "Replacement Lender"); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.16 that result from the acquisition of any Affected
Lender's Loan and/or Commitments (or any portion thereof) by a
45

--------------------------------------------------------------------------------

Lender or Replacement Lender, as the case may be, on a date other than the last
day of the applicable Interest Period with respect to any Eurodollar Loans then
outstanding; and provided further, however, that if the Borrower elects to
exercise such right with respect to any Affected Lender under clause (a) or
(b) of this Section 2.18, then the Borrower shall be obligated to replace all
Affected Lenders under such clauses.  The Affected Lender replaced pursuant to
this Section 2.18 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender's Loans and
Commitments upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender's Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
amounts under Section 2.16 hereof).  Any such designation of a Replacement
Lender shall be effected in accordance with, and subject to the terms and
conditions of, the assignment provisions contained in Section 10.6 (with the
assignment fee to be paid by the Borrower in such instance), and, if such
Replacement Lender is not already a Lender hereunder or an Affiliate of a Lender
or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld).
 Notwithstanding the foregoing, with respect to any assignment pursuant to this
Section 2.18, (a) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.15, such assignment shall result in a reduction in such compensation
or payments thereafter; (b) such assignment shall not conflict with applicable
law and (c) in the case of any assignment resulting from a Lender being a
Minority Lender referred to in clause (b) of this Section 2.18, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.
 Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
2.19            Defaulting Lenders.
 
(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)            Waivers and Amendments.  Such Defaulting Lender's right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.
 
(ii)            Defaulting Lender Waterfall.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 10.7),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender or to the Swingline Lender
46

--------------------------------------------------------------------------------

hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Lender, to be held as Cash Collateral for the funding obligations of
such Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement, and (y) be held as Cash Collateral for
the future funding obligations of such Defaulting Lender of any participation in
any future Letter of Credit; sixth, to the payment of any amounts owing to any
L/C Lender, the Issuing Lender or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any L/C Lender, the
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share and (B) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.19(a)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii)            Certain Fees.
 
(A)            No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.5(b) for any period during which such Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).
 
(B)            Each Defaulting Lender shall be limited in its right to receive
Letter of Credit Fees as provided in Section 3.3(d).
 
(C)            With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender's participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the
47

--------------------------------------------------------------------------------

amount of any such fee or Letter of Credit Fee, as applicable, otherwise payable
to such Defaulting Lender to the extent allocable to the Issuing Lender's or the
Swingline Lender's Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.
 
(iv)            Reallocation of Pro Rata Share to Reduce Fronting Exposure.
 During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 3.4 or
in Swingline Loans pursuant to Section 2.4(c), the L/C Percentage of each
Non-Defaulting Lender of any such Letter of Credit and the Revolving Percentage
of each Non-Defaulting Lender of any such Swingline Loan, as the case may be,
shall be computed without giving effect to the Revolving Commitment of such
Defaulting Lender; provided that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default has occurred and is continuing; (B) the aggregate
obligations of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
Non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender plus the aggregate amount of that Lender's L/C
Percentage of then outstanding Letters of Credit and (C) the conditions set
forth in Section 5.2 are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time).  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.
 
(v)            Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender's Fronting Exposure, and (y) second, Cash
Collateralize the Issuing Lender's Fronting Exposure in accordance with the
procedures set forth in Section 3.10.
 
(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Revolving Percentages
and L/C Percentages, as applicable (without giving effect to
Section 2.19(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further,
48

--------------------------------------------------------------------------------

that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.
 
(c)            New Swingline Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Letters of Credit
after giving effect thereto.
 
(d)            Termination of Defaulting Lender.  The Borrower may terminate the
unused amount of the Revolving Commitment of any Revolving Lender that is a
Defaulting Lender upon not less than ten Business Days' prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.19(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Bank or any other Lender may have against such Defaulting Lender.
 
2.20            Notes.  If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent), the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower's receipt of such notice) a Note or
Notes to evidence such Lender's Loans.
 
2.21            Increase of Commitments.
 
(a)            If no Default or Event of Default shall have occurred and be
continuing, the Borrower may at any time from time to time prior to the
Revolving Termination Date request one or more increases of the Revolving
Commitments by notice to the Administrative Agent in writing of the amount of
such proposed increase (each such notice, a "Commitment Increase Notice");
provided, however, that, the aggregate amount of the Revolving Commitments as so
increased shall not exceed $100,000,000.  Any such Commitment Increase Notice
delivered with respect to any proposed increase in the Revolving Commitments may
offer one or more Revolving Lenders an opportunity to subscribe for its
Applicable Percentage (with respect to the existing Revolving Commitments (prior
to such increase)) of the increased Revolving Commitments.  The Administrative
Agent shall, within five (5) Business Days after receipt of a Commitment
Increase Notice, notify each Lender of such request.  Each Lender desiring to
increase its Revolving Commitment shall notify the Administrative Agent in
writing no later than ten (10) Business Days after receipt of notice from the
Administrative Agent.  Any Lender that does not notify the Administrative Agent
within the time period specified above that it will increase its Revolving
Commitment will be deemed to have rejected such offer.  Any agreement by a
Lender to increase its Revolving Commitment shall be irrevocable.
49

--------------------------------------------------------------------------------

 
(b)            If any proposed increase in the Revolving Commitments is not
fully subscribed by the existing Lenders pursuant to the procedure outlined in
Section 2.13(a) preceding, the Borrower may, in its sole discretion, offer to
any existing Lender or to one or more additional banks or financial institutions
the opportunity to participate in all or a portion of such unsubscribed portion
of the increased Revolving Commitments, by notifying the Administrative Agent.
 Promptly and in any event within five (5) Business Days after receipt of notice
from the Borrower of its desire to offer such unsubscribed commitments to
certain existing Lenders or to the additional banks or financial institutions
identified therein, the Administrative Agent shall notify such proposed lenders
of the opportunity to participate in all or a portion of such unsubscribed
portion of the increased Revolving Commitments.
 
(c)            Any additional bank or financial institution which is not an
existing Lender and which accepts the Borrower's offer to participate in the
increased Revolving Commitments shall execute and deliver to the Administrative
Agent and the Borrower a new lender assumption agreement (in form and substance
satisfactory to the Administrative Agent and the Required Lenders) (a "New
Lender Agreement") setting forth its Revolving Commitment (subject to the
limitations on the amounts thereof set forth herein), and upon the effectiveness
of such New Lender Agreement such bank or financial institution (a "New Lender")
shall become a Revolving Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and the signature pages hereof shall be deemed to be amended to
add the name of such New Lender.
 
Upon any increase in the Revolving Commitments pursuant to this Section 2.21,
the Schedule 1.1A shall be deemed amended to reflect the Revolving Commitment of
each Lender (including any New Lender) as thereby increased.
SECTION 3
LETTERS OF CREDIT
3.1            L/C Commitment.
 
(a)            Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue letters of credit ("Letters of Credit") for the account of the
Borrower, or on behalf of the Borrower for any Subsidiary Guarantor, on any
Business Day during the Letter of Credit Availability Period in such form as may
reasonably be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, the L/C Exposure would exceed either the
Total L/C Commitments or the Available Revolving Commitment at such time.  Each
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).
 
(b)            The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit if:
 
(i)            such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;
50

--------------------------------------------------------------------------------

 
(ii)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
 
(iii)            the Issuing Lender has received written notice from any Lender,
the Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);
 
(iv)            any requested Letter of Credit is not in form and substance
reasonably acceptable to the Issuing Lender, or the issuance, amendment or
renewal of a Letter of Credit shall violate any applicable laws or regulations
or any applicable policies of the Issuing Lender;
 
(v)            such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;
 
(vi)            except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$100,000; or
 
(vii)            any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral pursuant to Section 3.10, satisfactory to the Issuing Lender (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate the
Issuing Lender's actual or potential Fronting Exposure (after giving effect to
Section 2.19(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
 
3.2            Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit for
the account of the Borrower, or on behalf of the Borrower for any Subsidiary
Guarantor, by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be
51

--------------------------------------------------------------------------------

required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower.  The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance thereof.  The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
 
3.3            Fees and Other Charges.
 
(a)            Borrower agrees to pay, with respect to each Existing Letter of
Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) a fronting fee of 0.125% per annum on the
daily amount available to be drawn under each such Letter of Credit to the
Issuing Lender for its own account (a "Letter of Credit Fronting Fee"), (ii) a
letter of credit fee of 1.0% per annum on the drawable amount of such Letter of
Credit to the Administrative Agent for the ratable account of the L/C Lenders
(determined in accordance with their respective L/C Percentages) (a "Letter of
Credit Fee"), and (iii) the Issuing Lender's standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued for the account of (or at the request of) such Revolving Borrower or
processing of drawings thereunder (the fees in this clause (iii), collectively,
the "Issuing Lender Fees").  The Issuing Lender Fees shall be paid when required
by the Issuing Lender, and the Letter of Credit Fronting Fee and the Letter of
Credit Fee shall be payable quarterly in arrears on the last Business Day of
March, June, September and December of each year and on the Letter of Credit
Maturity Date (each, an "L/C Fee Payment Date") after the issuance date of such
Letter of Credit.  All Letter of Credit Fronting Fees and Letter of Credit Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
 
(b)            In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
(c)            The Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative Agent may
require.  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).
 
(d)            Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.18(a)(iv), with the balance of such Letter of
Credit Fees, if any, payable to the Issuing Lender for its own account.
52

--------------------------------------------------------------------------------

 
(e)            All fees payable pursuant to this Section 3.3 shall be
fully-earned on the date paid and shall not be refundable for any reason.
 
3.4            L/C Participations; Existing Letters of Credit.
 
(a)            L/C Participations.  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Lender, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Lender's own account and risk an
undivided interest equal to such L/C Lender's L/C Percentage in the Issuing
Lender's obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender's address for notices specified herein an amount
equal to such L/C Lender's L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.  Each L/C Lender's obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5.2, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Lender, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
(b)            Existing Letters of Credit.  On and after the Closing Date, the
Existing Letters of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).
 
3.5            Reimbursement.
 
(a)            If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 a.m. Pacific time on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 a.m. Pacific time on the date of such L/C
Disbursement.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.
 
(b)            If the Issuing Lender shall not have received from the Borrower
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit
53

--------------------------------------------------------------------------------

within the time specified in such Section, the Issuing Lender will promptly
notify the Administrative Agent of the L/C Disbursement and the Administrative
Agent will promptly notify each L/C Lender of such L/C Disbursement and its L/C
Percentage thereof, and each L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender's address for notices specified herein an amount
equal to such L/C Lender's L/C Percentage of such L/C Disbursement (and the
Administrative Agent may apply Cash Collateral provided for this purpose); upon
such payment pursuant to this paragraph to reimburse the Issuing Lender for any
L/C Disbursement, the Borrower shall be required to reimburse the L/C Lenders
for such payments (including interest accrued thereon from the date of such
payment until the date of such reimbursement at the rate applicable to Revolving
Loans that are ABR Loans plus 2% per annum) on demand; provided that if at the
time of and after giving effect to such payment by the L/C Lenders, the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a "Revolving Loan Conversion"), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a Revolving
Loan in the aggregate principal amount of such payment without further action on
the part of any party, and the Total L/C Commitments shall be permanently
reduced by such amount; any amount so paid pursuant to this paragraph shall, on
and after the payment date thereof, be deemed to be Revolving Loans for all
purposes hereunder; provided that the Issuing Lender, at its option, may
effectuate a Revolving Loan Conversion regardless of whether the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied.
 
3.6            Obligations Absolute.  The Borrower's obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower's
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.
 
In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses
54

--------------------------------------------------------------------------------

(including reasonable attorneys' fees and allocated costs of internal counsel)
that the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit, or (B) the failure of
Issuing Lender or of any L/C Lender to honor a demand for payment under any
Letter of Credit thereof as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Issuing Lender or such L/C
Lender (as finally determined by a court of competent jurisdiction).
3.7            Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
3.8            Applications.  To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.
 
3.9            Interim Interest.  If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Borrower
shall have reimbursed such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the unpaid amount thereof shall bear interest for the account of the Issuing
Lender, for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the Borrower, at the rate per
annum that would apply to such amount if such amount were a Revolving Loan that
is an ABR Loan; provided that the provisions of Section 2.10(c) shall be
applicable to any such amounts not paid when due.
 
3.10            Cash Collateral.
 
(a)            Certain Credit Support Events.  Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrower or converted into a Revolving Loan pursuant to Section 3.5(b), or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then effective L/C Exposure in an amount equal to all of such
L/C Exposure.  At any time that there shall exist a Defaulting Lender, within
one Business Day following the request of the Administrative Agent or the
Issuing Lender (with a copy to the Administrative Agent), the Borrower shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all of the Fronting Exposure relating to Letters of Credit (after giving
effect to Section 2.19(a)(iv) and any Cash Collateral provided by such
Defaulting Lender).
55

--------------------------------------------------------------------------------

 
(b)            Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
 The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than the applicable L/C
Exposure, Fronting Exposure and other Obligations secured thereby, the Borrower
or the relevant Lender or Defaulting Lender, as applicable, will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by such Defaulting Lender).
 
(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.19 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d)            Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure in respect of Letters of
Credit or other Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 3.10 following (i) the elimination of the
applicable Fronting Exposure and other Obligations giving rise thereto
(including by the termination of the Defaulting Lender status of the applicable
Lender), or (ii) a determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided, however, (A) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of an Event of Default, and (B) that, subject to Section
2.19, the Person providing such Cash Collateral and the Issuing Lender may agree
that such Cash Collateral shall not be released but instead shall be held to
support future anticipated Fronting Exposure or other obligations, and
provided further, that to the extent that such Cash Collateral was provided by
the Borrower or any other Loan Party, such Cash Collateral shall remain subject
to any security interest and Lien granted pursuant to the Loan Documents.
 
3.11            Additional Issuing Lenders.  The Borrower may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender or Lenders, as applicable,
designate one or more additional Lenders to act as an issuing bank under the
terms of this Agreement.  Any Lender designated as a Letter of Credit issuing
bank pursuant to this paragraph shall be deemed to be an "Issuing Lender" (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Issuing Lender and such Lender.
56

--------------------------------------------------------------------------------

 
3.12            Resignation of the Issuing Lender.  The Issuing Lender may
resign at any time by giving at least 30 days' prior written notice to the
Administrative Agent, the Lenders and the Borrower.  Subject to the next
succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it.  At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3.  The acceptance of any appointment as
the Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
(other than with respect to the rights of the retiring Issuing Lender with
respect to Letters of Credit issued by such retiring Issuing Lender) and
(ii) references herein and in the other Loan Documents to the term "Issuing
Lender" shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, renew or increase any existing Letter of Credit.
 
3.13            Applicability of UCP and ISP.  Unless otherwise expressly agreed
by the Issuing Lender and the Borrower when a Letter of Credit is issued and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.
 
SECTION 4
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit, the Borrower and each Guarantor hereby jointly and severally
represent and warrant to the Administrative Agent and each Lender, as to
themselves and each of their respective Subsidiaries, that:
4.1            Financial Condition.  The audited consolidated balance sheets of
the Borrower as of December 31, 2012, and the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from KPMG present fairly in all
material respects the consolidated financial condition of the Borrower,
Guarantors and their respective Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  The unaudited consolidated balance sheet of
the Borrower as at March 31, 2013, and the related
57

--------------------------------------------------------------------------------

unaudited consolidated statements of income and cash flows for the three-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of the Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year end audit adjustments and
the absence of footnotes).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and, with respect to
quarterly financial statements, subject to normal year end audit adjustments and
the absence of footnotes).  No Group Member has, as of the Closing Date, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.  During the period
from March 31, 2013 to and including the date hereof, there has been no
Disposition by any Group Member of any material part of its business or
property.
 
4.2            No Change.  Since December 31, 2012, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.
 
4.3            Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect and (d) is in material
compliance with all Requirements of Law except in such instances in which
(i) such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
4.4            Power, Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4.  Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
 This Agreement constitutes, and each other Loan Document upon
58

--------------------------------------------------------------------------------

execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5            No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law (except as set forth in Schedule 4.5) or any material
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  No Requirement of Law
or Contractual Obligation applicable to the Borrower, any Guarantor or any of
their respective Subsidiaries could reasonably be expected to have a Material
Adverse Effect.  The absence of obtaining the Governmental Approvals described
in Schedule 4.5 and the violations of Requirements of Law referenced in
Schedule 4.5 shall not have a Material Adverse Effect.
4.6            Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower or any Guarantor, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
 
4.7            No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.
 
4.8            Ownership of Property; Liens; Investments.  Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3.
 
4.9            Intellectual Property.  Each Group Member owns, or is licensed to
use, all Intellectual Property, except where the failure to own or have a
license could not reasonably be expected to have a Material Adverse Effect.  No
claim has been asserted and is pending by any Person challenging or questioning
any Group Member's use of any Intellectual Property or the validity or
effectiveness of any Group Member's Intellectual Property, nor does the Borrower
or any Guarantor know of any valid basis for any such claim, except for those
claims that could not reasonably be expected to have a Material Adverse Effect.
 The use of Intellectual Property by each Group Member, and the conduct of such
Group Member's business, as currently conducted, does not infringe on or
otherwise violate the rights of any Person, except for to the extent such
infringement could not reasonably be expected to have a Material Adverse Effect,
and there are no claims pending or, to the knowledge of the Borrower or any
Guarantor, threatened that could reasonably be expected to have a Material
Adverse Effect.
 
4.10            Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and
 
59

--------------------------------------------------------------------------------

 payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no tax Lien has been filed, and, to the
knowledge of the Borrower or any Guarantor no material claim is being asserted,
with respect to any such tax, fee or other charge, except as provided under
Section 7.3(a) of this Agreement.
 
4.11            Federal Regulations.  No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for "buying" or
"carrying" any "margin stock" within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
 
4.12            Labor Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower or any Guarantor, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.
 
4.13                         ERISA.
 
(a)            Each Loan Party and each of its respective ERISA Affiliates are
in compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;
 
(b)            no ERISA Event has occurred or is reasonably expected to occur;
 
(c)            each Loan Party and each of its respective ERISA Affiliates has
met all applicable requirements under the ERISA Funding Rules with respect to
each Pension Plan, and no waiver of the minimum funding standards under the
ERISA Funding Rules has been applied for or obtained;
 
(d)            as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Loan Party nor any of its respective ERISA
Affiliates knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage to fall below 60% as of the
most recent valuation date;
 
(e)            as of the most recent valuation date for any Pension Plan, the
amount of outstanding benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in
60

--------------------------------------------------------------------------------

the aggregate for all Pension Plans (excluding for purposes of such computation
any Pension Plans with respect to which assets exceed benefit liabilities), does
not exceed $500,000;
 
(f)            the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;
 
(g)            all liabilities under each Pension Plan are (i) funded to at
least the minimum level required by law, (ii) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and
 
(h)            (i) no Loan Party is nor will any such Loan Party be a "plan"
within the meaning of Section 4975(e) of the Code; (ii) the respective assets of
the Loan Parties do not and will not constitute "plan assets" within the meaning
of the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
"governmental plan" within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans.
 
4.14            Investment Company Act; Other Regulations.  No Loan Party is an
"investment company," or a company "controlled" by an "investment company,"
within the meaning of the Investment Company Act of 1940, as amended.  Except as
set forth in Schedule 4.5, no Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.  No Loan Party is subject to regulation under the
Federal Power Act or under any other federal or state statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable.
 
4.15            Subsidiaries.  Except as disclosed to the Administrative Agent
by the Borrower or any Guarantor in writing from time to time after the Closing
Date, (a) Schedule 4.15 sets forth the name and jurisdiction of organization of
each Subsidiary, including each Excluded Foreign Subsidiary, of the Borrower
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party, and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors' qualifying shares
or Capital Stock that is or will be issued in connection with a Permitted
Acquisition) of any nature relating to any Capital Stock of the Borrower or any
Guarantor or any Subsidiary, except as may be created by the Loan Documents.
 
4.16            Use of Proceeds.  The proceeds of the Revolving Loans shall be
used to refinance the obligations of the Borrower outstanding under the Original
Agreement, for Permitted Acquisitions, the Borrower's repurchase of shares of
its Capital Stock permitted pursuant to this Agreement and for general corporate
purposes.
61

--------------------------------------------------------------------------------

 
4.17            Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)            Except as disclosed on Schedule 4.17, the facilities and
properties owned, leased or operated by any Group Member (the "Properties") do
not contain, and, to Borrower's knowledge, have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or have constituted a violation of, or could give
rise to liability under, any Environmental Law;
 
(b)            no Group Member has received any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the "Business"),
nor does the Borrower or any Guarantor have knowledge or reason to believe that
any such notice will be received or is being threatened;
 
(c)            no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
 
(d)            no judicial proceeding or governmental or administrative action
is pending or, to the knowledge of the Borrower or any Guarantor, threatened,
under any Environmental Law to which any Group Member is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
 
(e)            there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f)            the Properties and all operations at the Properties are in
compliance, and, to the knowledge of Borrower, have in the last five years been
in compliance, with all applicable Environmental Laws, and except as set forth
on Schedule 4.17, to the knowledge of the Borrower, there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the Business; and
 
(g)            no Group Member has assumed any liability of any other Person
under Environmental Laws.
 
4.18            Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents (in
each case, taken as a whole), contained as of the date such statement,
62

--------------------------------------------------------------------------------

information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading.  The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
 
4.19            Security Documents.
 
(a)            The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the UCC or the
corresponding code or statute of any other applicable jurisdiction
("Certificated Securities"), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).  As of the Closing Date,
none of the Borrower or any Guarantor that is a limited liability company or
partnership has any Capital Stock that is a not a Certificated Security.
 
(b)            Each of the Mortgages delivered after the Closing Date will be,
upon execution, effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.
 
4.20            Solvency.  Each Loan Party is, and immediately after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be and will continue to be, Solvent.
 

4.21            Insurance. All insurance maintained by the Loan Parties is in
full force and effect, all premiums have been duly paid, no Loan Party has
received written notice of violation
63

--------------------------------------------------------------------------------

or cancellation thereof, and there exists no default under any requirement of
such insurance.   Each Loan Party maintains, with financially sound and
reputable insurance companies, insurance on all its property (and also with
respect to its foreign receivables) in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
 
4.22            Regulation H.  No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.
 
 
SECTION 5
CONDITIONS PRECEDENT
5.1            Conditions to Initial Extension of Credit.  The effectiveness of
this Agreement and the obligation of each Lender to make its initial extension
of credit hereunder shall be subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
 
(a)            Loan Documents.  The Administrative Agent shall have received
each of the following, each of which shall be in form and substance satisfactory
to the Administrative Agent:
 
(i)            this Agreement executed and delivered by the Administrative
Agent, the Borrower, each Guarantor and each Lender listed on Schedule 1.1A;
 
(ii)            the Collateral Information Certificate, executed by a
Responsible Officer;
 
(iii)            if required by any Revolving Lender, a Revolving Loan Note
executed by the Borrower in favor of such Lender;
 
(i)            if required by the Swingline Lender, the Swingline Loan Note
executed by the Borrower in favor of such Swingline Lender;
 
(iv)            the Second Amended and Restated Guarantee and Collateral
Agreement, executed and delivered by each Grantor named therein; and
 
(v)            each other Security Document, executed and delivered by the
applicable Loan Party party thereto.
 
(b)            Financial Statements.  The Lenders acknowledge receipt of (i)
audited consolidated financial statements of the Borrower and Guarantors as of
December 31, 2010, 2011 and 2012, and (ii) unaudited interim consolidated
financial statements of the Borrower and Guarantors for each fiscal month and
quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph.
64

--------------------------------------------------------------------------------

 
(c)            Approvals.  Except for the Governmental Approvals described in
Schedule 4.4, all Governmental Approvals and consents and approvals of, or
notices to, any other Person (including the holders of any Capital Stock issued
by any Loan Party) required in connection with the execution and performance of
the Loan Documents, the consummation of the transactions contemplated hereby,
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that could reasonably be expected to restrain,
prevent or otherwise impose burdensome conditions on the financing contemplated
hereby.  The absence of obtaining the Governmental Approvals described in
Schedule 4.5 shall not have an adverse effect on any rights of the Lenders, the
Administrative Agent pursuant to the Loan Documents.
 
(d)            Closing Certificate; Certified Certificate of Organization; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date and executed by the
Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation or other similar
organizational document of each Loan Party certified by the relevant authority
of the jurisdiction of organization of such Loan Party, the bylaws or other
similar organizational document of each Loan Party and the relevant board
resolutions or written consents of each Loan Party, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.
 
(e)            Responsible Officer's Certificates.
 
(i)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of each Loan Party, dated as of the Closing Date and in
form and substance reasonably satisfactory to it, either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.
 
(ii)            The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower, dated as of the Closing Date
and in form and substance reasonably satisfactory to it, certifying (A) that the
conditions specified in Sections 5.2(a) and (d) have been satisfied, and
(B) that there has been no development or event since December 31, 2012, that
has had or that could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
 
(f)            Patriot Act.  The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable "know your customer" and
anti-money-laundering rules and regulations, including the Patriot Act.
 
(g)            Collateral Matters.
 
(i)            Lien Searches.  The Administrative Agent shall have received the
results of recent lien searches in each of the jurisdictions where any of the
Loan Parties is formed or organized, and such searches shall reveal no liens on
any of the assets of the Loan Parties
65

--------------------------------------------------------------------------------

except for Liens permitted by Section 7.3, or Liens to be discharged on or prior
to the Closing Date.
 
(ii)            Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received original copies of (A) the certificates representing
the shares of Capital Stock pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and
(B) each promissory note (if any) pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
 
(iii)            Filings, Registrations, Recordings, Agreements, Etc.  Each
document (including any UCC financing statements, deposit and securities account
control agreements, and landlord access agreements and/or bailee waivers)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create in favor of
the Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed and delivered to the Administrative Agent or, as applicable, be in
proper form for filing, registration or recordation.
 
(h)            Insurance.  The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 6.6 hereof and
Section 5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
"additional insured" or "lender loss payee", as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.
 
(i)            Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid on or prior to the Closing Date (including
pursuant to the Fee Letter), and all reasonable and documented fees and expenses
for which invoices have been presented (including the reasonable and documented
fees and expenses of legal counsel to the Administrative Agent) for payment on
or before the Closing Date.
 
(j)            Legal Opinions.  The Administrative Agent shall have received the
executed legal opinion of Bryan Cave LLP, counsel to the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent.  Such legal
opinions shall cover such matters incident to the transactions contemplated by
this Agreement as the Administrative Agent may reasonably require.
 
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such
66

--------------------------------------------------------------------------------

Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender's objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender's Revolving Percentage of such requested extension of credit.
5.2            Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including its initial Loans disbursed on the Closing Date but
excluding any Revolving Loan Conversion) is subject to the satisfaction of the
following conditions precedent:
 
(a)            Representations and Warranties.  Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
(b)            Availability.  With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.1 shall be
complied with.
 
(c)            Notices of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing in connection with any such request for extension
of credit which complies with the requirements hereof.
 
(d)            No Default.  No Default or Event of Default shall have occurred
and be continuing as of or on such date or after giving effect to the extensions
of credit requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder, each Revolving Loan Conversion shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit or Revolving
Loan Conversion that the conditions contained in this Section 5.2 have been
satisfied.


SECTION 6
AFFIRMATIVE COVENANTS
The Borrower and each Guarantor hereby jointly and severally agree that, until
all Commitments have been terminated and the principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full (other than inchoate indemnification obligations
and other than obligations under or in respect of Specified Swap Agreements, to
the extent no default or termination event shall have occurred
67

--------------------------------------------------------------------------------

and be continuing thereunder)  and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full, or
otherwise Cash Collateralized to the satisfaction of the Administrative Agent,
the Issuing Lender and the L/C Lenders, the Borrower and each Guarantor shall,
and, where applicable, shall cause each of their respective Subsidiaries to:
6.1            Financial Statements.  Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
 
(a)            as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower (or, if earlier, fifteen (15) days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), a copy of the audited consolidated balance
sheet of the Borrower, Guarantors and their consolidated Subsidiaries as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a "going concern" or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing and reasonably acceptable to the Administrative Agent;
 
(b)            as soon as available, but in any event not later than 45 days
after the end of each fiscal quarter of the Borrower (or, if earlier, fifteen
(15) days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)), the unaudited consolidated
balance sheet of the Borrower, Guarantors and their consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to the absence of footnotes and
to normal year-end audit adjustments);
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants and disclosed in reasonable
detail therein) consistently throughout the periods reflected therein and with
prior periods.
6.2            Certificates; Reports; Other Information.  Furnish to the
Administrative Agent, for distribution to each Lender (or, in the case of
clause (e), to the relevant Lender):
 
(a)            concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer's knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) in
the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with Section 7.1 of this Agreement
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the
68

--------------------------------------------------------------------------------

jurisdiction of organization of any Loan Party and a list of any Intellectual
Property issued to or acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date), and (iii) copies of
bank account statements for each Foreign Subsidiary;
 
(b)            as soon as available, and in any event no later than 30 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower, Guarantors and their respective Subsidiaries as of the
end of each fiscal quarter of such fiscal year, the related consolidated
statements of projected cash flow, projected changes in financial position and
projected income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
"Projections"), which Projections shall in each case be based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;
 
(c)            fifteen days after the same are sent, copies of all financial
statements and reports that the Borrower or any Guarantor sends to the holders
of any class of its debt securities or public equity securities and, within
fifteen days after the same are filed, copies of all financial statements and
reports that the Borrower or any Guarantor may make to, or file with, the SEC;
provided that to the extent any such documents are filed with the SEC, such
documents shall be deemed delivered pursuant to this Section 6.2(c) at the time
of and so long as the Borrower notifies the Administrative Agent (by facsimile
or electronic mail) of the filing with the SEC of any such documents.
 
(d)            upon request by the Administrative Agent, within five days after
the same are sent or received, copies of all correspondence, reports, documents
and other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a material effect on any of the Governmental
Approvals or otherwise on the operations of the Group Members;
 
(e)            promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
 
6.3            Payment of Obligations.
 
(a)            Pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its material obligations
(including all Material Taxes and material Other Taxes imposed by law on an
applicable Loan Party) of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.
 
(b)            File or cause to be filed all Federal, all income and all other
material state and other material tax returns that are required to be filed.
 
6.4            Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or
69

--------------------------------------------------------------------------------

obtain all Governmental Approvals and all other rights, privileges and
franchises necessary or desirable in the normal conduct of its business or
necessary for the performance by such Person of its Obligations under any Loan
Document, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates
to:  (1) maintain each Pension Plan in compliance in all material respects with
the applicable provisions of ERISA, the Code or other Federal or state law;
(2) cause each Pension Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Pension
Plan; (4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Pension Plan are either (x) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing such Pension Plan; (y) insured with a reputable insurance company; or
(z) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and
(6) ensure that the contributions or premium payments to or in respect of each
Pension Plan are and continue to be promptly paid at no less than the rates
required under the rules of such Pension Plan and in accordance with the most
recent actuarial advice received in relation to such Pension Plan and applicable
law.
 
6.5            Maintenance of Property; Insurance.  (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property (and also with respect to its
foreign receivables) in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
 
6.6            Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records during normal business hours and upon
reasonable prior notice to Borrower as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers, directors and employees of the Group Members
and with their independent certified public accountants, subject to the
limitations in Section 6.10.
 
6.7            Notices.  Give prompt written notice to each of the
Administrative Agent and each Lender of:
 
(a)            the occurrence of any Default or Event of Default;
70

--------------------------------------------------------------------------------

 
(b)            any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 
(c)            any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $500,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought against any Group Member
which would reasonably be expected to have a Material Adverse Effect, or
(iii) which challenges the legality, validity, enforceability, perfection or
priority of any Loan Document;
 
(d)            (i)  promptly after the Borrower has knowledge or becomes aware
of the occurrence of any of the following ERISA Events affecting the Borrower or
any ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event:  (A) an ERISA Event, (B) the adoption of any new
Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA or
Section 412 of the Code; and
 
(e)            any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.8            Environmental Laws.
 
(a)            Comply in all material respects with, and ensure compliance in
all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
 
(b)            Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
6.9            Operating Accounts.  Maintain the Borrower's, Guarantors' and
their respective Subsidiaries' primary depository and operating accounts and
securities accounts with Lenders or Lenders' Affiliates; provided that this
Section 6.9 shall not apply to any of Borrower's and
71

--------------------------------------------------------------------------------

Guarantors' Foreign Subsidiaries to the extent (i) such accounts are required in
a jurisdiction where a Lender or a Lender's Affiliate is unable to provide such
accounts on commercially reasonable terms or transferring existing accounts
would involve undue burden or expense and (ii) the aggregate amount in all such
accounts of Foreign Subsidiaries shall not exceed $10,000,000.
 
6.10            Audits.  At reasonable times, on three (3) Business Days' notice
(provided that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any Loan
Party's books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.  The foregoing inspections and audits shall be at
the Borrower's expense, and the charge therefor shall be $850 per person per day
(or such higher amount as shall represent the Administrative Agent's
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  Such inspections and audits shall not be undertaken more frequently
than once per year, unless an Event of Default has occurred and is continuing,
in which case such inspections and audits shall occur as often as the
Administrative Agent shall reasonably determine is necessary.
 
6.11            Additional Collateral, etc.
 
(a)            With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below, and
(y) any property subject to a Lien expressly permitted by Sections 7.3(g) or
(l)) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, within 30 days (or such other date as
may be agreed to by the Administrative Agent) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to evidence that such Loan Party is a Guarantor and to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) security interest and Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
 
(b)            With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $500,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Section 7.3(g) or (l)), within 60 days (or such
other date as may be agreed to by the Administrative Agent), (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor's certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the
 Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
72

--------------------------------------------------------------------------------

 
(c)            With respect to any new Subsidiary (other than an Excluded
Foreign Subsidiary) created or acquired after the Closing Date by any Group
Member (which, for the purposes of this Section 6.11(c), shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary) within 30
days (or such other date as may be agreed to by the Administrative Agent)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the ratable benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by such Loan Party, (ii) deliver to
the Administrative Agent such documents and instruments as may be required to
grant, perfect, protect and ensure the priority of such security interest,
including but not limited to, the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement, (B) to take
such actions as are necessary or advisable in the opinion of the Administrative
Agent to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement, with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, in a from reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Administrative Agent or
Required Lenders, deliver to the Administrative Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.
 
(d)            With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, within 45 days (or such other
date as may be agreed to by the Administrative Agent) (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement, as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any such Loan Party (provided that in no event shall more than
66% of the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent's security interest therein, and (iii) if reasonably requested by the
Administrative Agent or Required Lenders, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions
73

--------------------------------------------------------------------------------

shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(e)            At the Administrative Agent's request, such Loan Party will use
commercially reasonable efforts to obtain from each Person from whom such Loan
Party leases any premises, and from each other Person at whose premises any
Collateral in an amount in excess of $250,000 held by such Loan Party is at any
time present (including any bailee warehouseman or similar Person), any such
collateral access, subordination, landlord waiver, bailment, consent and
estoppel agreements as the Administrative Agent may require in form and
substance reasonably satisfactory to the Administrative Agent.  Each Loan Party
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.
 
6.12            Use of Proceeds.  Use the proceeds of each Credit Extension only
for the purposes specified in Section 4.16.
 
6.13            Further Assurances.  Execute any further instruments and take
such further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent's
Lien on the Collateral or to effect the purposes of this Agreement.
 
SECTION 7
NEGATIVE COVENANTS
The Borrower and Guarantors hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than inchoate indemnification obligations and
other than obligations under or in respect of Specified Swap Agreements, to the
extent no default or termination event shall have occurred and be continuing
thereunder)  and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent, the Issuing
Lender and the L/C Lenders, neither the Borrower nor any Guarantor shall, nor
shall the Borrower or any Guarantor permit any of their respective Subsidiaries
to directly or indirectly:
7.1            Financial Condition Covenants.
 
(a)            Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio as at the last day of any period of
twelve consecutive months of the Borrower, measured quarterly, to be less than
2.00 to 1.00.
 
(b)            Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as at the last day of any period of twelve consecutive months of the
Borrower, measured quarterly, to exceed 2.75 to 1.00.
74

--------------------------------------------------------------------------------

 
7.2            Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)            Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)            Indebtedness of (i) Borrower or any Guarantor to any other Loan
Party (ii) any Subsidiary (which is not a Subsidiary Guarantor) to any other
Subsidiary (which is not a Subsidiary Guarantor); or (iii) Excluded Foreign
Subsidiaries in an amount not to exceed the Specified Threshold in the
aggregate;
 
(c)            Guarantee Obligations incurred in the ordinary course of business
by any Group Member of obligations of any Wholly Owned Subsidiary Guarantor not
to exceed the Specified Threshold in the aggregate at any  time outstanding;
 
(d)            Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(which do not shorten the maturity thereof or increase the principal amount
thereof);
 
(e)            Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed the Specified Threshold at any one time
outstanding and any refinancings, refundings, renewals or extensions thereof
(which do not shorten the maturity thereof or increase the principal amount
thereof);
 
(f)            Indebtedness in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
 
(g)            Indebtedness to any Lender in respect of overdraft facilities,
automatic clearinghouse arrangements, employee credit card programs, corporate
cards and purchasing cards, and other business cash management arrangements in
the ordinary course of business, including Indebtedness arising under or in
connection with any Cash Management Agreement with the Lenders; and
 
(h)            unsecured Indebtedness of the Group Members in an aggregate
principal amount, for all such Indebtedness taken together, not to exceed the
Specified Threshold.
 
7.3            Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except:
 
(a)            Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;
75

--------------------------------------------------------------------------------

 
(b)            carriers', warehousemen's, landlord's, mechanics', materialmen's,
repairmen's or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
 
(c)            pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation;
 
(d)            deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business (other than for indebtedness or any Liens
arising under ERISA);
 
(e)            leases, subleases, easements, rights-of-way, restrictions
(including zoning restrictions) and other similar encumbrances or minor title
defects with respect to real property incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Group Member;
 
(f)            Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date (except for
replacements and additions to such property) and that the amount of Indebtedness
secured thereby is not increased;
 
(g)            Liens securing Indebtedness incurred pursuant to Section 7.2(e)
to finance the acquisition of fixed or capital assets; provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness other than (A)
after-acquired property that is affixed to or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (iii) the
amount of Indebtedness secured thereby is not increased;
 
(h)            Liens created pursuant to the Security Documents;
 
(i)            any interest or title of a lessor under any lease entered into by
a Group Member in the ordinary course of its business and covering only the
assets so leased;
 
(j)            judgment Liens that do not constitute an Event of Default under
Section 8.1(h) of this Agreement;
 
(k)            Liens that are customary contractual rights of setoff (i)
relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Subsidiaries or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any of its Subsidiaries in the
ordinary course of business, in each of (i) or (ii) of this Section 7.3(k), as
otherwise permitted hereunder;
 
(l)            Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
76

--------------------------------------------------------------------------------

 
(m)            Liens under licensing agreements for the use of Intellectual
Property entered into in the ordinary course of business;
 
(n)            Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to all Group
Members) the Specified Threshold at any one time; and
 
(o)            Extensions, renewals and refinancing of Liens permitted under
this Section 7.3, provided that any such extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced does
not increase.
 
7.4            Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)            Borrower or any Subsidiary Guarantor may merge with or acquire
all or substantially all of the Capital Stock or property of another Person
where (i) for each such transaction during the term of this Agreement (x) cash
consideration is less than or equal to $25,000,000, and (y) total consideration
including cash and the value of any non-cash consideration, does not in the
aggregate exceed $35,000,000; (ii) no Default or Event of Default has occurred
and is continuing or would exist after giving effect to the transactions; and
(iii) Borrower or such Subsidiary Guarantor is the surviving legal entity (each
such acquisition, a "Permitted Acquisition");
 
(b)            any Subsidiary of the Borrower or any Guarantor may be merged or
consolidated with or into the Borrower or any Guarantor (provided that the
Borrower or such Guarantor, as applicable, shall be the continuing or surviving
corporation);
 
(c)            any Subsidiary of the Borrower or a Guarantor may Dispose of any
or all of its assets (i) to the Borrower or any Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and
 
(d)            any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation.
 
7.5            Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of the
Borrower, issue or sell any shares of such Subsidiary's Capital Stock to any
Person, except:
 
(a)            Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including allowing any registrations or any applications
for registration of any immaterial Intellectual Property to lapse or go
abandoned);
 
(b)            Dispositions of Inventory in the ordinary course of business;
77

--------------------------------------------------------------------------------

 
(c)            Dispositions permitted by clause (i) of Section 7.4(c) or by
Section 7.6 or  Section 7.7;
 
(d)            the sale or issuance of any Subsidiary's Capital Stock to the
Borrower or any Guarantor;
 
(e)            Dispositions to Excluded Foreign Subsidiaries in the ordinary
course of business not to exceed the Specified Threshold in the aggregate;
 
(f)            the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
 
(g)            the licensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business;
 
(h)            Dispositions by a Loan Party to another Loan Party;
 
(i)            Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(j)            transfers of condemned property as a result of the exercise of
"eminent domain" or other similar policies to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property that have been subject to
a casualty to the respective insurer of such real property as part of an
insurance settlement; and
 
(k)            Dispositions by Borrower and any Guarantor of other property
having a fair market value not to exceed the Specified Threshold in the
aggregate for any fiscal year of the Borrower; provided, however, that any
Disposition made pursuant to this Section 7.5 shall be made in good faith on an
arm's length basis for fair value.
 
7.6            Restricted Payments.  Make any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any Subordinated Indebtedness, make any payment to an
Affiliate with respect to management or consulting fees (it being understood
that the term consulting fees shall not include any fees payable for consulting
services provided by any Group Member (including any Excluded Foreign
Subsidiary) to a third party or any Group Member and invoiced to any other Group
Member and permitted by Section 7.9), declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof,
78

--------------------------------------------------------------------------------

either directly or indirectly, whether in cash or property or in obligations of
any Group Member (collectively, "Restricted Payments"), provided:
 
(a)            any Subsidiary may make Restricted Payments to the Borrower or
any Guarantor;
 
(b)            so long as no Default or Event of Default shall have occurred and
be continuing, the (i) Borrower or any Guarantor may purchase or repurchase
common stock of any Group Member including repurchases of Capital Stock issued
pursuant to any stock incentive plans, (ii) Borrower may repurchase from time to
time, in one or more transactions, outstanding shares of Capital Stock pursuant
to open-market purchases or otherwise, and (iii) Borrower may declare and pay
any dividend to the holders of its Capital Stock, with respect to (i), (ii) and
(iii) not to exceed $180,000,000 in the aggregate; and
 
(c)            non-cash repurchases of Capital Stock of the Borrower deemed to
occur (i) upon the non-cash exercise of stock options and warrants or similar
equity incentive awards pursuant to a plan approved by Borrower's board of
directors, and (ii) in connection with the withholding of a portion of the
Capital Stock granted or awarded to a director or an employee to pay for the
taxes payable by such director or employee upon such grant or award.
 
7.7            Investments.  Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, "Investments"), except:
 
(a)            extensions of trade credit in the ordinary course of business;
 
(b)            Investments in cash and Cash Equivalents;
 
(c)            Guarantee Obligations permitted by Section 7.2;
 
(d)            intercompany Investments by any Group Member in the Borrower or
any Guarantor;
 
(e)            Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
 
(f)            Investments by the Borrower or any Guarantor in (i) Excluded
Foreign Subsidiaries, excluding Perficient China, in the ordinary course of
business, not to exceed $500,000 in the aggregate per year, and (ii) Perficient
China, in the ordinary course of business, not to exceed $1,000,000 at any time
outstanding;
 
(g)            Investments constituting Permitted Acquisitions;
 
(h)            Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of the Insolvency of an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of such Group Member; and
79

--------------------------------------------------------------------------------

 
(i)            other Investments not in amount in excess of the Specified
Threshold.
 
7.8            ERISA.  The Borrower shall not, and shall not permit any of its
ERISA Affiliates to: (a) terminate any Pension Plan so as to result in any
material liability to such Person or any of such Person's ERISA Affiliates,
(b) permit to exist any ERISA Event, or any other event or condition, which
presents the risk of a material liability to any of their respective ERISA
Affiliates, (c) make a complete or partial withdrawal (within the meaning of
ERISA Section 4201) from any Multiemployer Plan so as to result in any material
liability to such Person or any of their respective ERISA Affiliates, (d) enter
into any new Pension Plan or modify any existing Pension Plan so as to increase
its obligations thereunder which could result in any material liability to any
such Person or any of its respective ERISA Affiliates, (e) permit the present
value of all nonforfeitable accrued benefits under any Pension Plan (using the
actuarial assumptions utilized by the PBGC upon termination of a Pension Plan)
materially to exceed the fair market value of Pension Plan assets allocable to
such benefits, all determined as of the most recent valuation date for each such
Pension Plan, or (f) engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by the Administrative
Agent or any Lender of any of its rights under this Agreement, any Note or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA or Section 4975 of the Code.
 
7.9            Optional Payments and Modifications of Certain Debt Instruments.
 Amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Indebtedness
permitted by Section 7.2 (other than Indebtedness pursuant to any Loan Document)
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.
 
7.10            Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b)(i) in the ordinary course of
business of the relevant Group Member (including with any Excluded Foreign
Subsidiary), and (ii) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm's length
transaction with a Person that is not an Affiliate, (c) the payment of
reasonable fees, expenses and compensation (including equity compensation) to
and insurance provided on behalf of current, former and future officers and
directors of the Borrower or any of its Subsidiaries and indemnification
agreements entered into by the Borrower or any of its Subsidiaries, or (d)
employment and severance arrangements with current, former and future officers
and employees and transactions pursuant to stock option plans and employee
benefit plans and arrangements in the ordinary course of business.
 
7.11            Sale Leaseback Transactions.  Enter into any Sale Leaseback
Transaction.
 
7.12            Swap Agreements.  Enter into any Swap Agreement, except
Specified Swap Agreements which are entered into by a Group Member to (a) hedge
or mitigate risks to which such Group Member has actual exposure (other than
those in respect of Capital Stock), or (b) effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one
80

--------------------------------------------------------------------------------

floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of such Group Member.
 
7.13            Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower's method
of determining fiscal quarters.
 
7.14            Negative Pledge Clauses.  Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
Obligations under the Loan Documents to which it is a party, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), and (c) customary restrictions on the assignment of
leases, licenses and other agreements.
 
7.15            Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower or any Guarantor to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, or (iv) restrictions of the nature
referred to in clause (c) above under agreements governing purchase money liens
or Capital Lease Obligations otherwise permitted hereby which restrictions are
only effective against the assets financed thereby.
 
7.16            Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which any Group Member
engaged on the date of this Agreement or that are reasonably related, ancillary
or incidental thereto.
 
7.17            Amendments to Organizational Agreements and Material Contracts.
 (a) Amend or permit any amendments to any Loan Party's organizational documents
in a manner adverse to the Lenders; or (b) amend or permit any amendments to, or
terminate or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver could reasonably be expected to result in a
Material Adverse Effect.
 
7.18            Use of Proceeds.  Use the proceeds of any extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board.
81

--------------------------------------------------------------------------------

 
SECTION 8
EVENTS OF DEFAULT
8.1            Events of Default.  The occurrence of any of the following shall
constitute an Event of Default:
 
(a)            the Borrower shall fail to pay (i) any amount of principal of any
Loan when due in accordance with the terms hereof; or (ii) any amount of
interest on any Loan within three days after any such interest becomes due in
accordance with the terms hereof; or (iii) any other amount payable hereunder or
under any other Loan Document, within five days after any such amount becomes
due in accordance with the terms hereof, excluding any fees or expenses due on
the Closing Date; or
 
(b)            any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made (or if any representation or warranty is expressly stated to
have been made as of a specific date, inaccurate in any material respect as of
such specific date); or
 
(c)            (i) any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect
to any Guarantor and the Borrower only), Section 6.7(a) or Section 7 of this
Agreement or (ii) an "Event of Default" under and as defined in any Mortgage
shall have occurred and be continuing; or
 
(d)            any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days thereafter; or
 
(e)            any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be
82

--------------------------------------------------------------------------------

continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $1,000,000; or
 
(f)            (i)  any Group Member shall commence any case, proceeding or
other action (a) under the Bankruptcy Code or any other existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (a) results in
the entry of an order for relief or any such adjudication or appointment or
(b) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
(g)            there shall occur one or more ERISA Events which individually or
in the aggregate results in or otherwise is associated with liability of any
Loan Party or any ERISA Affiliate thereof in excess of $1,000,000 during the
term of this Agreement; or there exists, an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the
aggregate for all Pension Plans (excluding for purposes of such computation any
Pension Plans with respect to which assets exceed benefit liabilities) which
exceeds $1,000,000; or
 
(h)            there is entered against any Group Member (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $1,000,000 or more and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
 
(i)            any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than pursuant to the terms thereof), or any Loan
Party or any Affiliate of any Loan Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or
 
(j)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert; or
 
(k)            a Change of Control shall occur; or
83

--------------------------------------------------------------------------------

 
(l)            any Guarantor (other than a Subsidiary Guarantor) shall
(i) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than those incidental to
its ownership of the Capital Stock of the Borrower, (ii) incur, create, assume
or suffer to exist any Indebtedness or other liabilities or financial
obligations, except (x) nonconsensual obligations imposed by operation of law,
(y) obligations pursuant to the Loan Documents to which it is a party and
(z) obligations with respect to its Capital Stock, or (iii) own, lease, manage
or otherwise operate any properties or assets other than the ownership of shares
of Capital Stock of the Borrower; or
 
(m)            any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in a materially adverse manner or not renewed in
the ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of any Group Member to hold any
material Governmental Approval in any other jurisdiction.
 
8.2            Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)            if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 8.1 with respect to the Borrower, the
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and
 
(b)            if such event is any other Event of Default, any of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Swingline Commitments and
the L/C Commitments shall immediately terminate; (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and
(iii) exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents.  With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall Cash Collateralize an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit.  Amounts so Cash Collateralized shall be applied by the Administrative
84

--------------------------------------------------------------------------------

Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other Obligations of
the Borrower hereunder and under the other Loan Documents in accordance with
Section 8.3.  In addition, the Borrower shall also Cash Collateralize the full
amount of any Swingline Loans then outstanding shall have been terminated,
expired or fully drawn upon, as applicable, and all amounts drawn under any such
Letters of Credit shall have been reimbursed in full and all other Obligations
of the Borrower and the other Loan Parties shall have been paid in full, the
balance, if any, of the funds having been so Cash Collateralized shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
 
8.3            Application of Funds.  After the exercise of remedies provided
for in Section 8.2, any amounts received by the Administrative Agent on account
of the Obligations shall be applied by the Administrative Agent in the following
order:
 
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.14,
2.15 and 2.16) payable to the Administrative Agent in its capacity as such
(including interest thereon);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.14, 2.15 and 2.16), any Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, and to payment of
premiums and other fees (including any interest thereon) under any Specified
Swap Agreements, in each case, ratably among the Lenders, the Issuing Lender,
and any Qualified Counterparties, in each case, ratably among them in proportion
to the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements, in each case, ratably
among the Lenders, the Issuing Lender, and any applicable Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
85

--------------------------------------------------------------------------------

Sixth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date;
Seventh, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Seventh payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.
Subject to Sections 2.19(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
SECTION 9
THE ADMINISTRATIVE AGENT
9.1            Appointment and Authority.
 
(a)            Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
 
(b)            The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  It is understood and agreed that the use of
the term "agent" herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
(c)            The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders (in their respective
capacities as a Lender and, as
 
86

--------------------------------------------------------------------------------

applicable, provider of Cash Management Services and FX Forward Contracts)
hereby irrevocably (i) authorizes the Administrative Agent to enter into all
other Loan Documents, as applicable, including the Guarantee and Collateral
Agreement, any subordination agreements (pursuant to which other Indebtedness is
subordinated to the Obligations) and any other Security Documents, and
(ii) appoints and authorizes the Administrative Agent to act as the agent of the
Secured Parties for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.
 
9.2            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
 
9.3            Exculpatory Provisions.  The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:
 
(a)            be subject to any fiduciary or other implied duties, regardless
of whether any Default or any Event of Default has occurred and is continuing;
 
(b)            have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
87

--------------------------------------------------------------------------------

Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)            except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
9.4            Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for any of the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer
88

--------------------------------------------------------------------------------

thereof shall have been filed with the Administrative Agent.  The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or such other number or
percentage of Lenders as shall be provided for herein or in the other Loan
Documents) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
 The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or such other number or
percentage of Lenders as shall be provided for herein or in the other Loan
Documents), and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and all future holders of the Loans.
 
9.5            Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice in writing from a Lender,
the Borrower or any Guarantor referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a "notice of
default."  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
9.6            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Group Member or any Affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates.
 Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or
89

--------------------------------------------------------------------------------

responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
 
9.7            Indemnification.  Each of the Lenders agrees to indemnify each of
the Administrative Agent, the Issuing Lender and the Swingline Lender and each
of its Related Parties in its capacity as such (to the extent not reimbursed by
the Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent's or such other
Person's gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders' Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought).  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
 
9.8            Agent in Its Individual Capacity.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each such Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower, a Guarantor or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
90

--------------------------------------------------------------------------------

 
9.9            Successor Administrative Agent.
 
(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor which shall be a bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the "Resignation Effective Date"), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
(b)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
 After the retiring or removed Administrative Agent's resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.
 
(c)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders)
91

--------------------------------------------------------------------------------

(the "Removal Effective Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
 
9.10            Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
 
(a)            to release any Lien on any Collateral or other property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
Discharge of Obligations, (ii) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;
 
(b)            to subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.3(g); and
 
(c)            to release any Guarantor from its obligations under the Guarantee
and Collateral Agreement if such Person ceases to be a Subsidiary as a result of
a transaction permitted under the Loan Documents.
 
(d)            Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent's authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10.
 
(e)            The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11            Proofs of Claim.  In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or Obligation in respect of any Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Obligations in respect of
any Letter of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.5 and
10.5) allowed in such judicial proceeding; and
92

--------------------------------------------------------------------------------

 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.12            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the "Book Manager" or "Arrangers" listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Issuing Lender or the
Swingline Lender hereunder.
 
9.13            Survival.  This Section 9 shall survive the Discharge of
Obligations.
 
SECTION 10
MISCELLANEOUS
10.1            Amendments and Waivers.
 
(a)            Neither this Agreement, nor any other Loan Document (other than
the Fee Letter and any L/C Related Document), nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender's
Revolving
93

--------------------------------------------------------------------------------

Commitment, in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (D) (i) amend, modify
or waive the pro rata requirements of Section 2.13 in a manner that adversely
affects Revolving Lenders without the written consent of each Revolving Lender
or (ii) amend, modify or waive the pro rata requirements of Section 2.13 in a
manner that adversely affects the L/C Lenders without the written consent of
each L/C Lender; (E) reduce the percentage specified in the definition of
Required Lenders without the written consent of all Revolving Lenders;
(F) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (G) amend, modify or waive any provision of
Section 2.3 or 2.4 without the written consent of the Swingline Lender;
(H) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (I)(i) amend or modify the application of
payments set forth in Section 8.3 in a manner that adversely affects Revolving
Lenders without the written consent of the Required Lenders, (ii) amend or
modify the application of payments set forth in Section 8.3 in a manner that
adversely affects the L/C Lenders without the written consent of the L/C
Lenders, or (iii) amend or modify the application of payments provisions set
forth in Section 8.3 in a manner that adversely affects the Issuing Lender or
any Qualified Counterparty, as applicable, without the written consent of the
Issuing Lender or each such Qualified Counterparty, as applicable.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, the Issuing Lender, each Qualified Counterparty, and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured during the period such
waiver is effective; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.
 Notwithstanding the foregoing, the Issuing Lender may amend any of the
L/C-Related Documents without the consent of the Administrative Agent or any
other Lender.
 
(b)            Notwithstanding anything to the contrary contained in
Section 10.1(a) above, in the event that the Borrower requests that this
Agreement or any of the other Loan Documents be amended or otherwise modified in
a manner which would require the consent of all of the Lenders and such
amendment or other modification is agreed to by the Borrower, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrower,
the Administrative Agent and the Required Lenders, this Agreement or such other
Loan Document may be amended without the consent of the Lender or Lenders who
are unwilling to agree to such amendment or other modification (each, a
"Minority Lender"), to provide for:
 
(i)            the termination of the Commitments of each such Minority Lender;
94

--------------------------------------------------------------------------------

 
(ii)            the assumption of the Loans and Commitments of each such
Minority Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.11; and
 
(iii)            the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
 
(c)            Notwithstanding any provision herein to the contrary but subject
to the provisio in Section 10.1(a), this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, and the Borrower, (i) to add one or more additional credit
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.
 
10.2            Notices.
 
(a)            All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic mail notice, when received, addressed as follows in the case of
the Borrower, Guarantors and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:
 

Borrower: Perficient, Inc.
520 Maryville Center Drive, Suite 400

St. Louis, Missouri  63141
Attention:  Paul Martin, Chief Financial Officer
Facsimile No.:  (314) 218-4088
Telephone No.:  (314) 529-3551
E-Mail:  Paul.Martin@perficient.com
 
95

--------------------------------------------------------------------------------

with a copy to:
Bryan Cave LLP
211 N. Broadway, Suite 3600
St. Louis, MO 63102
Attention:  Stephanie Hosler
Phone: (314) 259-2797
Facsimile:  (314) 552-8797
E-Mail:  smhosler@bryancave.com



Guarantors: c/o Perficient, Inc.
520 Maryville Center Drive, Suite 400

St. Louis, Missouri  63141
Attention:  Paul Martin, Chief Financial Officer
Facsimile No.:  (314) 218-4088
Telephone No.:  (314) 529-3551
E-Mail:  Paul.Martin@perficient.com


with a copy to:


Bryan Cave LLP
211 N. Broadway, Suite 3600
St. Louis, MO 63102
Attention:  Stephanie Hosler
Phone: (314) 259-2797
Facsimile:  (314) 552-8797
E-Mail:  smhosler@bryancave.com



Administrative Agent: Silicon Valley Bank
230 West Monroe, Suite 720
Chicago, IL 60606
Attention:  Kurt Nichols
Facsimile No.: (312) 704-1532
E-Mail:  knichols@svb.com

with a copy to:
Sidley Austin LLP
1001 Page Mill Road, Bldg. 1
Palo Alto, CA 94304
Attention:  Pamela J. Martinson
Phone: (650) 565-7044
Facsimile:  (650) 565-7100
E-Mail:  pmartinson@sidley.com


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
96

--------------------------------------------------------------------------------

(b)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.
 
(c)            Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
(d)            (i)            Each Loan Party agrees that the Administrative
Agent may, but shall not be obligated to, make the Communications (as defined
below) available to the Issuing Lender and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the "Platform").
 
(ii)            The Platform is provided "as is" and "as available."  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower's, any Loan Party's or the
Administrative Agent's transmission of communications through the Platform.
 "Communications" means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.
10.3            No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude
97

--------------------------------------------------------------------------------

any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
10.4            Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5            Payment of Expenses and Taxes.
 
(a)            Costs and Expenses.  The Borrower shall pay (i) all reasonable
and documented out‑of‑pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out‑of‑pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable and documented
out‑of‑pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit
 
(b)            Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee) including fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party,
98

--------------------------------------------------------------------------------

 and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 10.5(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
(c)            Reimbursement by Lenders.  To the extent that the Borrower (or
any other Loan Party pursuant to any other Loan Document) for any reason fails
indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender's pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender's share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders' Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1
and 2.15(e).
 
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
 
(e)            Payments.  All amounts due under this Section 10.5 shall be
payable promptly after demand therefor.  Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to Paul Martin, Chief Financial
Officer of the Borrower (Telecopy No.
99

--------------------------------------------------------------------------------

(314) 218-4088) at the address of the Borrower set forth in Section 10.2, or to
such other Person or address as may be hereafter designated by the Borrower or
any Guarantor in a written notice to the Administrative Agent.  The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.
 
(f)            Survival.  Each party's obligations under this Section shall
survive the resignation of the Administrative Agent, the Issuing Lender and the
Swingline Lender, the replacement of any Lender, the termination of the Loan
Documents, the termination of the Commitments and the Discharge of Obligations.
 
10.6            Successors and Assigns; Participations and Assignments.
 
(a)            The provisions of this Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
 
(i)            Minimum Amounts.
 
(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender's Commitments and/or the Loans at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
 
(B)            in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is
100

--------------------------------------------------------------------------------

delivered to the Administrative Agent or, if "Trade Date" is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, in the case of any assignment in respect of the Revolving Facility,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
 
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(iii)            Required Consents.  No consent shall be required for any
assignment by a Lender except to the extent required by paragraph (b)(i)(B) of
this Section and, in addition.
(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
 
(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
 
(C)            the consent of the Issuing Lender and the Swingline Lender shall
be required for any assignment in respect of the Revolving Facility.
 
(iv)            Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.
 
(v)            No Assignment to Certain Persons.  No such assignment shall be
made to (A) a Loan Party or any of a Loan Party's Affiliates or Subsidiaries,
(B) any holder of Subordinated Indebtedness or (C) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (C).
 
(vi)            No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
101

--------------------------------------------------------------------------------

 
(vii)            Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
California a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the "Register").
 The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
102

--------------------------------------------------------------------------------

(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender, or any Loan
Party or any of any Loan Party's Affiliates or Subsidiaries) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.15(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1).
 The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.15(f) (it being understood
that the documentation required under Section 2.15(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.18 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.14 or 2.15, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.18 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13(k) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative
103

--------------------------------------------------------------------------------

Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(e)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(f)            Notes.  The Borrower, upon receipt by the Borrower of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in Section 10.6.
 
(g)            Representations and Warranties of Lenders.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments and Loans within the
meaning of the Securities Act or the Exchange Act, or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Commitments and Loans or any interests therein shall at
all times remain within its exclusive control).
 
10.7            Adjustments; Set-off.
 
(a)            Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a "Benefitted Lender") shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
 
(b)            Upon the occurrence and during the continuance of any Event of
Default, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being expressly waived by the
Borrower and each Loan Party, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
104

--------------------------------------------------------------------------------

provisional or final), in any currency, at any time held or owing, and any other
credits, indebtedness, claims or obligations, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by such Lender, its Affiliates or any branch or agency
thereof to or for the credit or the account of the Borrower or any other Loan
Party, as the case may be, against any and all of the obligations of the
Borrower or such other Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such other Loan Party may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender or any of its Affiliates shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender or Affiliate thereof from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender or Affiliate thereof as to which it exercised
such right of setoff.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application made by such
Lender or any of its Affiliates; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of
each Lender and its Affiliates under this Section 10.7 are in addition to other
rights and remedies (including other rights of set-off) which such Lender or its
Affiliates may have.
 
10.8            Payments Set Aside.  To the extent that any payment or transfer
by or on behalf of the Borrower is made to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender exercises its right of setoff,
and such payment or transfer or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  This Section 10.8 shall survive the Discharge of Obligations.
 
10.9            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the "Maximum Rate").  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
 In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the
105

--------------------------------------------------------------------------------

Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
10.10            Counterparts; Electronic Execution of Assignments.
 
(a)            This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic mail transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
(b)            The words "execution," "signed," "signature," and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.11            Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited under or in connection with any Insolvency Proceeding,
as determined in good faith by the Administrative Agent or the Issuing Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
10.12            Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, Guarantors, the other Loan
Parties, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
 
10.13            GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Section
10.13 shall survive the Discharge of Obligations.
106

--------------------------------------------------------------------------------

 
10.14            Submission to Jurisdiction; Waivers.
 
(a)            The Borrower and each Guarantor hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the State and Federal
courts in the Northern District of the State of California; provided that
nothing in this Agreement shall be deemed to operate to preclude the
Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender.  The Borrower and each Guarantor
expressly submit and consent in advance to such jurisdiction in any action or
suit commenced in any such court, and the Borrower and each Guarantor hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non‑conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  The
Borrower and each Guarantor hereby waive personal service of the summons,
complaints, and other process issued in such action or suit and agrees that
service of such summons, complaints, and other process may be made by registered
or certified mail addressed to the Borrower or any Guarantor at the addresses
set forth in Section 10.2 of this Agreement and that service so made shall be
deemed completed upon the earlier to occur of the Borrower's or the applicable
Guarantor's, actual receipt thereof or three (3) days after deposit in the
U.S. mails, proper postage prepaid;
 
(b)            THE BORROWER, EACH GUARANTOR, ADMINISTRATIVE AGENT, AND EACH
LENDER HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL; and
 
(c)            The Borrower and each Guarantor hereby irrevocably and
unconditionally waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
This Section 10.14 shall survive the Discharge of Obligations.
10.15            Acknowledgements.  The Borrower and each Guarantor hereby
acknowledge that:
 
(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)            none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on one hand, and the
Borrower and Guarantors, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
107

--------------------------------------------------------------------------------

 
(c)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, Guarantors and the Lenders.
 
10.16            Releases of Guarantees and Liens.
 
(a)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.
 
(b)            Upon the Discharge of Obligations, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.
 
10.17            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower.
108

--------------------------------------------------------------------------------

 
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
For purposes of this Section, "Information" means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
10.18            Automatic Debits.  With respect to any principal, interest,
fee, or any other cost or expense (including attorney costs of the
Administrative Agent or any Lender payable by the Borrower hereunder) due and
payable to the Administrative Agent or any Lender under the Loan Documents, the
Borrower hereby irrevocably authorizes the Administrative Agent to debit any
deposit account of the Borrower maintained with the Administrative Agent in an
amount such that the aggregate amount debited from all such deposit accounts
does not exceed such principal, interest, fee or other cost or expense.  If
there are insufficient funds in such deposit accounts to cover the amount then
due, such debits will be reversed (in whole or in part, in the Administrative
Agent's sole discretion) and such amount not debited shall be deemed to be
unpaid.  No such debit under this Section 10.18 shall be deemed a set-off.
 
10.19            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the "Judgment Currency")
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the "Agreement Currency"), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative
109

--------------------------------------------------------------------------------

Agent or such Lender, as the case may be, against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent or any Lender in such currency, the Administrative
Agent or such Lender, as the case may be, agrees to return the amount of any
excess to such Borrower or other Loan Party, as applicable (or to any other
Person who may be entitled thereto under applicable law).
 
10.20            Patriot Act.  Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies the Borrower and
Guarantors that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrower and each
Guarantor, which information includes the names and addresses and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
Patriot Act.  The Borrower and each Guarantor will, and will cause each of their
respective Subsidiaries to, provide, to the extent commercially reasonable or
required by any Requirement of Law, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
 
10.21            Effect of Amendment and Restatement.  Except as otherwise set
forth herein, this Agreement is intended to and does completely amend and
restate, without novation, the Original Agreement.  All security interests
granted under the Original Agreement are hereby confirmed and ratified and shall
continue to secure all Obligations under this Agreement.
[Remainder of page left blank intentionally]
110

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER
PERFICIENT, INC.
By:   /s/ Paul E.
Martin                                                                           
Name: Paul E.
Martin                                                                          
Title:
CFO                                                                          

 
GUARANTORS
BOLDTECH INTERNATIONAL, LLC



By:  Perficient, Inc.
Its:  Sole Member


By: /s/ Paul E. Martin
Name: Paul E. Martin
Title:
CFO                                                                                 




                  
TRITEK SOLUTIONS, INC.
By: /s/ Paul E. Martin
Name: Paul E. Martin
Title: CFO





PATRIOT MS CO.
By: /s/ Paul E. Martin
Name: Paul E. Martin
Title: CFO

 
ADMINISTRATIVE AGENT:
SILICON VALLEY BANK


By: /s/ Kurt
Nichols                                                                                    
Name: Kurt
Nichols                                                                                    
Title:
Director                                                                                    
Signature page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDERS:


SILICON VALLEY BANK
as Issuing Lender and as a Lender
By: /s/ Kurt Nichols 
Name: Kurt Nichols 
Title:
Director                                                                        
Signature page to Second Amended and Restated Credit Agreement





--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Lender


By:  /s/ Andrew L.
Massaro                                                                                    
Name: Andrew L.
Massaro                                                                                      
Title: Assistant Vice
President                                                                                    
Signature page to Second Amended and Restated Credit Agreement





--------------------------------------------------------------------------------

U.S. BANK, N.A.,
as a Lender
By: /s/ Derek L.
Martin                                                                                    
Name:  Derek L.
Martin                                                                                    
Title: Senior Vice
President                                                                                    
Signature page to Second Amended and Restated Credit Agreement


 

--------------------------------------------------------------------------------